Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 1 of 59 Page ID #:1183



 1   Gary S. Lincenberg
     Jeremy D. Matz
 2   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW P.C.
 3   1875 Century Park East, 23rd Floor
     Los Angeles, CA 90067
 4   Telephone: 310−201−2100
     Fax: 310−201−2110
 5   Email: glincenberg@birdmarella.com
            jmatz@birdmarella.com
 6
     Scott C. Solberg (admitted pro hac vice)
 7   James W Joseph (admitted pro hac vice)
     Benjamin E. Waldin (admitted pro hac vice)
 8   EIMER STAHL LLP
     224 South Michigan Ave., Suite 1100
 9   Chicago, IL 60604
     Telephone: (312) 660-7600
10   Fax: (312) 692-1718
     Email: ssolberg@eimerstahl.com
11          jjoseph@eimerstahl.com
            bwaldin@eimerstahl.com
12
     Attorneys for Plaintiff Humana Inc.
13

14
                              UNITED STATES DISTRICT COURT
15
                             CENTRAL DISTRICT OF CALIFORNIA
16
                                    WESTERN DIVISION
17

18
     HUMANA INC.,
19
                Plaintiff,
20
        v.
21                                                Case No. 2:19-cv-06926-DSF-MRW
22                                                DEMAND FOR JURY TRIAL
     MALLINCKRODT ARD LLC (f/k/a
23
     Mallinckrodt ARD Inc., f/k/a Questcor        Honorable Dale S. Fischer
24                                                United States District Judge
     Pharmaceuticals, Inc.),
25
                Defendant.
26

27

28

                                   SECOND AMENDED COMPLAINT
 Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 2 of 59 Page ID #:1184



 1                                                       TABLE OF CONTENTS
 2   I.         INTRODUCTION ............................................................................................1
 3   II.        PARTIES ..........................................................................................................5
 4   III.       JURISDICTION AND VENUE .......................................................................9
 5   IV.        FACTUAL ALLEGATIONS .........................................................................10
 6         A.     Humana........................................................................................................10
 7         B.     Acthar ..........................................................................................................11
 8         C.     Medical Use of Acthar and Other Adrenal Hormone Drugs ......................13
 9         D.     Mallinckrodt’s Monopoly Power with Acthar ............................................16
10          1. Direct Evidence of Monopoly Power ..........................................................16
11          2. Further Evidence of Monopoly Power ........................................................17
12          3. Anticompetitive Conduct in the Acquisition of Synacthen ........................19
13          4. Mallinckrodt’s Sales of Acthar to Humana and its Members .....................22
14          5. Scope of the Antitrust Allegations ..............................................................24
15         E.     Mallinckrodt’s Kickback and Racketeering Schemes ................................29
16          1. Patient Co-Pay Subsidies Through Sham Charitable Funds .......................29
17          2. Physician Kickbacks....................................................................................33
18          3. False Representations and Certifications ....................................................36
19          4. Use of the Mails and Wires .........................................................................38
20         F.     Mallinckrodt’s Fraudulent Concealment of the Illegal Scheme .................38
21         G.     Damages ......................................................................................................39
22   Count I Violation of the Sherman Antitrust Act, 15 U.S.C. § 2 .............................40
23   Count II Violation of the Sherman Antitrust Act, 15 U.S.C. § 1 ...........................41
24   Count III Violation of State Antitrust Laws ............................................................42
25   Count IV Violation of the RICO Act, 18 U.S.C. § 1962(c) ....................................43
26   Count V Conspiracy to Violate the RICO Act, 18 U.S.C. § 1962(d) ......................45
27   Count VI State Unfair Competition Law Claims ....................................................47
28   Count VII State Consumer Fraud and Deceptive Trade Practice Law Claims .......49

                                                                        i
                                                    SECOND AMENDED COMPLAINT
 Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 3 of 59 Page ID #:1185



 1   Count VIII State Insurance Fraud Claims...............................................................51
 2   Count IX Tortious Interference with Contractual Relations....................................52
 3   Count X Unjust Enrichment.....................................................................................54
 4   V.     PRAYER FOR RELIEF .................................................................................54
 5   VI.    JURY DEMAND ............................................................................................55
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                               ii
                                             SECOND AMENDED COMPLAINT
 Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 4 of 59 Page ID #:1186



 1                            SECOND AMENDED COMPLAINT
 2          Plaintiff Humana Inc. (“Plaintiff” or “Humana”), complains against Defendant,
 3   Mallinckrodt ARD LLC, formerly known as Questcor Pharmaceuticals, Inc.
 4   (“Questcor”)(“Defendant,” “Mallinckrodt,” or the “Company”), as follows:
 5                                    I.    INTRODUCTION
 6          1.     This action arises from one of the most outrageous price-gouging schemes
 7   in the history of American medicine.
 8          2.     H.P. Acthar Gel (“Acthar”) is a drug that has been available since 1952,
 9   and for nearly half a century, its price was modest. In 2001, a vial of the drug cost $40.
10          3.     But by 2018, the same vial cost over $39,000. This is a 97,500% price
11   increase. It is as if the price of milk increased from $3 to over $2,900 per gallon, or a
12   mortgage payment rose from $2,000 to over $2 million per month.
13          4.     These eye-popping price increases are not an accident, a market anomaly,
14   or a necessary byproduct of legislation. They are the intended result of purposeful and
15   illegal conduct by Acthar’s producers, Mallinckrodt and its predecessor Questcor. This
16   conduct consists of a complex, multipart scheme involving monopoly, bribery,
17   racketeering, fraud, and other deceptive and unfair practices that have imposed
18   exorbitant and pointless costs on those financially responsible for the costs of the drug,
19   including not just patients but also health and Medicare insurers like Humana, the
20   plaintiff here.
21          5.     Though Acthar may be a billion-dollar golden goose for Mallinckrodt
22   today, its origins were humble. The drug is an adrenocorticotropic hormone (“ACTH”)
23   analogue produced from the pituitary gland of pigs. It was invented in the late 1940s by
24   the meat company Armour, as a byproduct of pork-processing operations. At the time,
25   Acthar was considered a miracle drug because it stimulated the body’s production of
26   cortisol, provoking a natural anti-inflammatory response that was beneficial for the
27   treatment of various conditions. Acthar was given broad approval by the FDA in 1952
28

                                                  1
                                    SECOND AMENDED COMPLAINT
 Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 5 of 59 Page ID #:1187



 1   to treat a wide range of ailments at a time when such broad approvals were
 2   commonplace and did not require support from clinical trials.
 3         6.     This also occurred before the commercial development of synthetic steroid
 4   drugs (corticosteroids) and many popular non-steroidal anti-inflammatory drugs
 5   (NSAIDs), such as ibuprofen. The advent of these safe, cheap alternative treatments in
 6   pill form reduced the need for an injectable drug derived from the pituitary gland of
 7   pigs. These developments completely redefined the economic market for Acthar and
 8   rendered it a niche, specialty drug. By the 1990s, Acthar remained medically and
 9   economically viable for only a few key uses. For example, Acthar remains the standard
10   of care for infantile spasms, a rare but catastrophic epileptic syndrome affecting babies
11   and toddlers two years old or younger. But other than this and a handful of similarly
12   rare conditions, Acthar is—especially for older patients who are Medicare beneficiaries,
13   such as Humana members—either a drug of last resort or not known to be clinically
14   effective.
15         7.     Consequently, the drug became unprofitable for its manufacturer, Aventis
16   Pharmaceuticals, Inc., which had considered stopping production. But the drug was
17   saved in 2001, when Mallinckrodt’s predecessor Questcor purchased the right to
18   produce this unprofitable and largely outdated drug for $100,000 plus modest royalties,
19   seeing it as a potential gold mine for exploitation.
20         8.     Thereafter began a run of outrageous price increases. The cost of Acthar
21   ballooned from $40 in 2001, to $750 immediately after it was acquired, to $1,650 by
22   2007. In that year the price was jacked up to $23,269 per vial. But the increases did not
23   stop or reverse course: instead the price of Acthar was increased eight more times so
24   that by 2018, the drug cost $38,892 per vial. And since treatment with Acthar usually
25   requires at least three vials, a single course of treatment can cost nearly $120,000. The
26   following charts the course of Acthar pricing:
27

28

                                                  2
                                    SECOND AMENDED COMPLAINT
 Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 6 of 59 Page ID #:1188



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12         9.     In just over a decade, Acthar went from a nearly extinct, financial sinkhole
13   to a billion-dollar cash machine. In August 2014—in the midst of this meteoric price
14   rise—Questcor merged into Mallinckrodt in a deal worth approximately $5.6 billion. At
15   the time, Acthar was the only drug product sold by Questcor.
16         10.    Mallinckrodt has been able to inflate and maintain the shocking price
17   increases of Acthar mainly through three types of improper conduct.
18         11.    First, Mallinckrodt eliminated the competition. It did so by acquiring and
19   then shelving the rights to Acthar’s much cheaper synthetic equivalent ACTH, a drug
20   called Synacthen Depot (“Synacthen”). Drug giant Novartis AG (“Novartis”) was
21   already selling Synacthen in Europe, Asia, and Latin America, but the drug was not
22   approved for use in the United States. After Novartis launched an auction for
23   Synacthen, Mallinckrodt substantially outbid the competition for the rights to
24   Synacthen in the U.S. But rather than undertake the process of obtaining FDA approval
25   for the only drug that was a direct competitor of its best-selling product, Mallinckrodt
26   never seriously attempted to bring Synacthen to market for any clinical use for which
27   Acthar was approved. This kept the price of Acthar artificially high. In addition,
28   Mallinckrodt vertically integrated its sales by distributing Acthar exclusively through

                                                 3
                                    SECOND AMENDED COMPLAINT
 Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 7 of 59 Page ID #:1189



 1   the specialty pharmacy CuraScript. CuraScript had no role in decisions on Acthar’s
 2   pricing. Because of Mallinckrodt’s anticompetitive behavior, the FTC and several states
 3   sued it for antitrust violations and later reached a $100 million settlement, as well as an
 4   agreement that Mallinckrodt would sublicense its Synacthen rights to a third party.
 5         12.    Second, Mallinckrodt increased and then maintained artificially high
 6   demand for Acthar by using a charitable foundation for the illegal purpose of paying
 7   patient co-pays. This fund—initially called the Chronic Disease Fund, now doing
 8   business as Good Days—provided “patient assistance” funds for Acthar only, and not
 9   for other drugs. Mallinckrodt financed the foundation, directed patients to the fund, paid
10   their co-pays as “donations,” and then marketed the drug as “free.” In other words, it
11   was a bribe to patients and a vehicle through which Mallinckrodt could persuade
12   physicians that the astronomical price of the drug should not be a barrier to prescribing
13   it. It also constituted a fraud on Medicare, which is why the Department of Justice
14   recently brought claims against Mallinckrodt under two federal statutes, the False
15   Claims Act, 31 U.S.C. §§ 3729-3733, and the Anti-Kickback Statute, 42 U.S.C. §
16   1320a-7b(b). In addition, this conduct constituted a fraud on Humana (one of the
17   nation’s largest sponsors of Medicare Advantage plans) and an intentional interference
18   in Humana’s relationship with its insureds, because it removed the incentive for patients
19   to exercise the responsibility ordinarily imposed by co-pays, deductible limits, and
20   other out-of-pocket costs set forth in Humana’s agreements with its insureds.
21         13.    Third, Defendant simultaneously maintained this artificially high demand
22   through a pervasive bribery scheme to doctors. It should go without saying that doctors
23   would not otherwise be inclined to prescribe, what for most purposes is an antiquated
24   and expensive drug that requires refrigeration and injection, when cheaper, more
25   effective pills and remedies were available. Furthermore, though Acthar is a first-line
26   treatment for infantile spasms, that market is small and Mallinckrodt sought to redirect
27   its marketing efforts away from the poor public-relations consequences of earning
28   billions of dollars off the backs of sick children. Consequently, Mallinckrodt

                                                  4
                                    SECOND AMENDED COMPLAINT
 Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 8 of 59 Page ID #:1190



 1   aggressively marketed the drug for the treatment of conditions more common among
 2   adult patients, including those eligible for Medicare. So under the guise of “education”
 3   and “marketing,” Mallinckrodt paid millions of dollars to thousands of doctors to
 4   encourage the use of Acthar even for conditions where it is not the first-line treatment.
 5   Though payment of modest expenses to doctors by pharmaceutical companies may
 6   frequently be lawful and harmless, here Mallinckrodt crossed well over the line by
 7   paying thinly disguised bribes to at least 20 doctors—mainly rheumatologists,
 8   neurologists, and nephrologists—responsible for a significant number of prescriptions.
 9   Mallinckrodt paid this group of physicians at least $250,000 each over a three-year
10   period. Not surprisingly, physicians who received more than $10,000 from
11   Mallinckrodt prescribed more than double the amount of Acthar as those who received
12   $25 or less. Also not surprising: fewer than 10% of Acthar prescriptions are now for
13   treatment of infantile spasms.
14            14.   Humana, a Medicare Part D provider, has paid more than $700 million
15   over more than eight years for Acthar. It paid an inflated price due to Mallinckrodt’s
16   monopolization and racketeering, and reimbursed unnecessary Acthar treatments due to
17   the prescribing doctors’ misrepresentations that they had not received any illegal
18   kickbacks. By this action, Humana seeks to recoup from Mallinckrodt its ill-gotten
19   gains.
20                                        II.   PARTIES
21            15.   Humana. Plaintiff Humana Inc. (“Humana”) is a Delaware corporation
22   with its principal place of business at 500 West Main Street, Louisville, Kentucky.
23   Humana and its subsidiaries are providers of healthcare related services, including
24   insuring risk for prescription drug costs for more than eight million members in all 50
25   states, the District of Columbia, and Puerto Rico. More than 75% of Humana’s total
26   premium revenues in the year 2012 were derived from contracts with the federal
27   government, including Medicare Part D prescription drug coverage and Medicare
28   Advantage plans. Humana operates its insurance businesses through a variety of wholly

                                                 5
                                      SECOND AMENDED COMPLAINT
 Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 9 of 59 Page ID #:1191



 1   owned subsidiaries, all of which have assigned their relevant claims in this action to
 2   Humana. 1
 3         16.    Mallinckrodt. Defendant Mallinckrodt ARD LLC has its principal place
 4   of business at 1425 Route 206, Bedminster, NJ, 07921. Mallinckrodt ARD LLC was
 5   previously named Mallinckrodt ARD, Inc., and before that was named Questcor
 6   Pharmaceuticals, Inc.
 7         17.    Mallinckrodt ARD LLC is a subsidiary of Mallinckrodt plc, an Irish public
 8   limited company. On April 4, 2014, Mallinckrodt plc entered into an Agreement and
 9   Plan of Merger with Questcor and absorbed Questcor as a wholly owned subsidiary on
10   August 14, 2014 for approximately $5.6 billion.
11         18.    Questcor survived the merger as a wholly owned indirect subsidiary of
12   Mallinckrodt plc and continued to market Acthar thereafter, until changing its name to
13   Mallinckrodt ARD, Inc. on July 27, 2015.
14         19.    On January 26, 2019, Mallinckrodt ARD, Inc. converted to Mallinckrodt
15   ARD LLC and it continues to market Acthar to this day.
16         20.    Mallinckrodt’s Unnamed Agents and Co-Conspirators. Mallinckrodt
17   was joined in its scheme by several persons or groups of persons who served as agents,
18   1
             Some of the subsidiaries through which Humana conducts insurance business
19   include: Arcadian Health Plan, Inc., CarePlus Health Plans, Inc., Cariten Health Plan,
     Inc., Cariten Insurance Company, CHA HMO, Inc., CompBenefits Insurance Company,
20
     Emphesys Insurance Company, Health Value Management, Inc. d/b/a ChoiceCare
21   Network, Humana Behavioral Health, Inc., HumanaDental, Inc., Humana Benefit Plan
     of Illinois, Inc., Humana Employers Health Plan of Georgia, Inc., Humana Health
22
     Benefit Plan of Louisiana, Inc., Humana Health Company of New York, Inc., Humana
23   Health Insurance Company of Florida, Inc., Humana Health Plan of California, Inc.,
     Humana Health Plan of Ohio, Inc., Humana Health Plan of Texas, Inc., Humana Health
24
     Plan, Inc., Humana Health Plans of Puerto Rico, Inc., Humana Insurance Company,
25   Humana Insurance Company of Kentucky, Humana Insurance Company of New York,
     Humana Medical Plan of Michigan, Inc., Humana Insurance of Puerto Rico, Inc.,
26
     Humana Medical Plan of Pennsylvania, Inc., Humana Medical Plan of Utah, Inc.,
27   Humana Medical Plan, Inc., Humana Pharmacy Solutions, Inc., Humana Regional
28
     Health Plan, Inc., and Humana Wisconsin Health Organization Insurance Corporation.

                                                 6
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 10 of 59 Page ID #:1192



 1   co-conspirators, aiders and abettors, or otherwise acted in concert in connection with
 2   Mallinckrodt’s Acthar price schemes that have not been named as defendants in this
 3   matter but are nonetheless important to the claims herein.
 4         21.    The Competitor. Novartis marketed and sold Synacthen outside of the
 5   United States, and owned exclusive rights to sell Synacthen in the U.S. On information
 6   and belief, Novartis agreed to sell the Synacthen U.S. rights to Questcor with
 7   knowledge that Questcor did not intend to bring Synacthen to market to compete with
 8   Acthar.
 9         22.    The Consultant. BioSolutia Inc., now known as CareMetx, LLC
10   (“BioSolutia”) is a Maryland-based firm that provided health-care consulting services to
11   Mallinckrodt, including through an individual consultant (the “BioSolutia Consultant”)
12   who was retained full time to work on Acthar, and who helped design and implement
13   Mallinckrodt’s schemes.
14         23.    The Agents. Acthar is a “specialty pharmaceutical” and generally
15   unavailable at most retail pharmacies. It is instead available primarily through specialty
16   pharmacies, which focus on high-cost, high-complexity, and/or high-touch medication
17   therapy for patients with complex disease states.
18         24.    Because of this, in June 2007, Mallinckrodt agreed with Express Scripts
19   Holding Company (“Express Scripts”), a Missouri-based pharmacy benefit
20   management company, to provide integrated services critical to the scheme and to do so
21   through certain of Express Scripts’ subsidiaries. Each of these subsidiaries had separate
22   functions, but their coordinated purpose was to support and maintain Mallinckrodt’s
23   inflated Acthar prices, including by acting as Mallinckrodt’s agent for purposes of
24   pricing.
25         25.    Priority Healthcare Distribution Inc., doing business as CuraScript SD
26   (“CuraScript”), a Florida-based specialty pharmacy distributor, served as
27   Mallinckrodt’s exclusive distributor for Acthar. CuraScript was engaged by
28   Mallinckrodt to deliver Acthar to the network of specialty pharmacies (including

                                                 7
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 11 of 59 Page ID #:1193



 1   Humana Pharmacy), who then deliver the medicine to patients’ homes. CuraScript may
 2   have been aided in this function by CuraScript, Inc., doing business as CuraScript SP
 3   Specialty Pharmacy, which itself operates specialty pharmacies in the United States.
 4   Both CuraScript and CuraScript SP Specialty Pharmacy were subsidiaries of Express
 5   Scripts.
 6         26.    United BioSource Corporation, formerly known as HealthBridge and now
 7   known as United BioSource LLC (“UBC”), a Pennsylvania-based company, provided
 8   pharmaceutical support services. During most of the relevant time period, UBC was
 9   also an Express Scripts subsidiary, though Express Scripts completed its sale of UBC to
10   a private equity firm in 2018. UBC designed and operationalized patient access centers
11   that assist patients and prescribers with navigating prescription drug coverage and
12   pharmacy options through patient access programs, including patient assistance
13   programs, reimbursement, alternate funding, and compliance services. UBC was
14   engaged by Mallinckrodt to act as the administrator for the reimbursement of Acthar,
15   interacting directly with patients and third-party payors by coordinating various patient-
16   assistance programs, including the ASAP and PAP programs described further below.
17         27.    Accredo Health Group, Inc., doing business as Liberty Pennsylvania,
18   Medco Health Solutions, Liberty Texas, Gentiva, or Gentiva Health Services
19   (“Accredo”), is also an Express Scripts subsidiary. Accredo is a specialty pharmacy
20   services company that assists patients in obtaining medications, including by
21   advocating for insurance coverage of the drug.
22         28.    As applied to Acthar, UBC acted as the hub between these entities,
23   designing and coordinating Acthar’s sale, distribution, and reimbursement through its
24   patient access programs. So, for example, when a doctor prescribes an initial or renewal
25   course of Acthar to a patient, the prescription is sent to the “Acthar Hub” and a case
26   manager is assigned to the patient through UBC or Accredo, which performs
27   administrative services associated with obtaining insurance coverage of the drug from
28   insurers such as Humana. Payment by the insurer or other payor is then made to

                                                 8
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 12 of 59 Page ID #:1194



 1   CuraScript, which ships the medication to specialty pharmacies or directly to the
 2   patient. As set forth further below, CuraScript has no role in setting the price, which is
 3   functionally set by Mallinckrodt alone. CuraScript merely acts as Mallinckrodt’s agent,
 4   collecting payment and shipping the medication.
 5            29.   The Charity. Chronic Disease Fund, Inc. (“CDF”) is a Texas-based
 6   501(c)(3) organization that now goes by the name Good Days From CDF or simply
 7   Good Days. Its putative mission is to provide co-pay assistance and other financial
 8   support to patients who meet the charity’s application criteria.
 9            30.   The Prescribing Doctors. Mallinckrodt paid certain physicians (the
10   “Prescribing Doctors”) substantial sums to promote Acthar over other treatments. The
11   Prescribing Doctors agreed with Mallinckrodt to promote and prescribe Acthar without
12   disclosing to Humana or other payors their remuneration from Mallinckrodt. Not all of
13   the Prescribing Doctors are known to Humana, and discovery is needed to identify them
14   fully.
15                            III.    JURISDICTION AND VENUE
16            31.   This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331,
17   because this action arises under the laws of the United States, including the Sherman
18   Act, 15 U.S.C. § 1, et seq., and 28 U.S.C. §1964(c), because this action alleges
19   violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18
20   U.S.C. § 1962.
21            32.   This Court has personal jurisdiction over the Defendant pursuant to 15
22   U.S.C. § 22 because it transacts business in this district and may be found here.
23            33.   This court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over
24   violations of state law, including state common law claims.
25            34.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and
26   (c), and 18 U.S.C. § 1965.
27            35.   A substantial part of the events giving rise to this action occurred in this
28   judicial district. Questcor Pharmaceuticals Inc.—later renamed Mallinckrodt ARD

                                                    9
                                      SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 13 of 59 Page ID #:1195



 1   Inc.—was until January 26, 2019 a California corporation. The successor to
 2   Mallinckrodt ARD Inc., Mallinckrodt ARD LLC is a limited liability corporation
 3   organized under the laws of California. Prior to its 2014 acquisition by Mallinckrodt,
 4   Questcor was headquartered in Anaheim, California, in this judicial district. Several of
 5   the co-conspirator Prescribing Doctors are also located in the state of California,
 6   including one Prescribing Doctor whose offices are located in Los Angeles, California
 7   in this judicial district. Furthermore, Humana has more than 575,000 insureds in the
 8   state of California. Humana’s operating subsidiary in California, Humana Health Plan
 9   of California, is located in Irvine, California in this judicial district.
10                              IV.    FACTUAL ALLEGATIONS
11                 A.     Humana
12          36.    Congress established Medicare in 1965 to provide health insurance
13   coverage for people aged sixty-five or older and for people with certain disabilities or
14   afflictions. In 2003, Congress established a voluntary prescription drug benefit program
15   for Medicare enrollees known as Medicare Part D. Under Medicare Part D, Medicare
16   contracts with private entities, known as Part D Plan Sponsors, to administer
17   prescription drug plans.
18          37.    Under the Medicare statute, a Part D beneficiary may be required to make
19   a partial payment for the cost of prescription drugs in the form of a co-payment,
20   coinsurance, or deductible (collectively “co-pays”). The co-pays can be substantial for
21   expensive medications and vary throughout the year, depending on a beneficiary’s total
22   Part D covered expenses incurred that year up to that point.
23          38.    Medicare co-pays exist to encourage physicians and beneficiaries to be
24   efficient consumers of federally reimbursed health care products, while also
25   encouraging those manufacturing such products to price them based on market forces
26   such as consumer sensitivity and competition. Manufacturers paying the Medicare co-
27   pays of those seeking to buy their drug circumvent this congressionally designed check
28   on health care costs. As the United States Department of Health and Human Services,

                                                    10
                                      SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 14 of 59 Page ID #:1196



 1   Office of the Inspector General has observed, drug manufacturers paying the Medicare
 2   Part D co-pays of patients taking their products “eliminat[e] a market safeguard against
 3   inflated prices.” HHS-OIG, Special Advisory Bulletin on Patient Assistance Programs
 4   for Medicare Part D Enrollees, 70 Fed. Reg. 70623, 70625 (Nov. 22, 2005).
 5         39.    Humana operates or administers Medicare Part D plans on behalf of the
 6   federal and state governments for millions of members. Humana also provides coverage
 7   for pharmaceuticals, including Acthar, through other plans, including medical insurance
 8   (Medicare Part B), Medicare Advantage (Medicare Part C), Medicaid, and commercial
 9   healthcare plans. Through its administration of these plans, Humana bears significant
10   risk that the costs and utilization of healthcare services will rise. When Humana
11   assumes these risks it relies in large part on the protections afforded by law against
12   submissions of false or fraudulent claims to government healthcare providers.
13         40.    Humana’s agreements with its providers include a provision that requires
14   the provider to certify its compliance with state and federal law, as well as rules
15   promulgated by government entities such as the Centers for Medicare & Medicaid
16   Services (“CMS”), a division of the Department of Health and Human Services that
17   administers Medicare and Medicaid. These contractual provisions are essential for
18   Humana to ensure that it receives prompt payments and reimbursements from CMS for
19   valid claims, and to ensure that it does not pay invalid claims that might increase costs
20   to both itself and Medicare.
21         B.     Acthar
22         41.    Acthar is an ACTH analogue used as an anti-inflammatory. Though its
23   exact mechanism of operation is unclear, it is believed to stimulate the body’s own
24   steroidal hormones (such as cortisol and corticosterone), as well as to affect the body’s
25   steroid-independent immunomodulatory and anti-inflammatory pathways.
26         42.    Acthar’s active ingredient is extracted from pig pituitary glands. It was
27   invented in 1948 by the pharmaceutical division of the Armour meatpacking and
28   processing company. The original form of ACTH has a half-life of only 10 minutes, so

                                                 11
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 15 of 59 Page ID #:1197



 1   Acthar was developed for clinical use by creating a repository gel tailored to a patient’s
 2   individual needs. The gel must be refrigerated and is applied through either an
 3   intramuscular or a subcutaneous depot injection (i.e., an injection that deposits the drug
 4   in a localized mass, which is gradually absorbed by the body over an extended period).
 5         43.    Acthar’s invention either was roughly contemporaneous with, or preceded,
 6   the development of certain corticosteroids, a class of steroids that can also be used to
 7   fight inflammation. Well-known examples of corticosteroids include hydrocortisone
 8   and prednisone. Acthar’s invention also predated the discovery of ibuprofen and certain
 9   over-the-counter NSAIDs in pill form that are also used to combat inflammation.
10         44.    The U.S. Food and Drug Administration (“FDA”) first approved Acthar
11   for marketing in the United States in 1952. This was before drugs were required to
12   demonstrate “substantial evidence” of the efficacy for a marketed indication. Its original
13   label lacked evidence from controlled clinical trials.
14         45.    Acthar was approved to treat multiple sclerosis (“MS”) in 1979. Today, it
15   is approved for treatment of exacerbations of MS and also for indications of diseases
16   and disorders that include rheumatic, collagen, dermatologic, and allergic states, as well
17   as ophthalmic, respiratory, and edematous states. Specifically, these include idiopathic
18   membranous nephropathy, the largest single cause of nephrotic syndrome, a kidney
19   disorder; rheumatoid arthritis; dermatomyositis and polymyositis (inflammatory
20   diseases of the skin and muscles); symptoms of sarcoidosis (a disease that mainly
21   affects the lungs and lymph glands); and inflammatory conditions of the eye.
22         46.    However, there remains a lack of evidence to support the use of Acthar for
23   most indications. The clinical evidence supporting the effectiveness of Acthar in
24   treating some of these conditions consists of small (fewer than 25 participants)
25   uncontrolled trials and case reports. For many of these conditions, Acthar is not
26   considered the first-line treatment.
27         47.    Acthar was owned first by Armour Pharmaceutical Company, then by
28   Rhone-Poulenc Rorer, and until 2001 by Aventis (now Sanofi). To that point, the drug

                                                 12
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 16 of 59 Page ID #:1198



 1   was priced relatively more competitively with other anti-inflammatories.2 But since it
 2   was expensive to produce, difficult to apply, and (except for certain indications such as
 3   infantile spasms) not known to be more effective than simpler, cheaper, and more
 4   widely available drugs, Aventis considered discontinuing production. Questcor acquired
 5   worldwide rights to sell and manufacture Acthar from Aventis in July 2001. In view of
 6   what would come, the price was a pittance: $100,000, plus modest royalties.
 7         C.     Medical Use of Acthar and Other Adrenal Hormone Drugs
 8         48.    Corticotropin, the active ingredient in Acthar, is classified by United States
 9   Pharmacopeia (USP) in its Drug Classification system under “Hormonal Agents,
10   Stimulant/ Replacement/ Modifying (Adrenal).” Among the other drugs in this
11   category are prednisone, hydrocortisone, dexamethasone, and other corticosteroids.
12   Each of these drugs affects the levels of the hormone cortisol in the body. This broad
13   class of drugs is the one from which medical providers may choose a drug with the
14   same basic biological mechanism of action.
15         49.    For example, with the sole exception of infantile spasms, 3 prednisone is
16   approved by the FDA to treat all of the same diseases and disorders as Acthar.
17   Therefore it is not surprising that when Acthar is compared with other drugs by the
18   medical research community, those comparisons are almost universally made to
19
     2
20     Even then, Acthar was still more than quadruple the cost of corticosteroids, making it
     far less than a perfect economic substitute. When purchased from Aventis, a two-to-
21   three vial course of Acthar treatment cost approximately $80 to $120, whereas a course
22   of treatment with corticosteroids typically costs $20 or less.
     3
23     Only one other drug, Sabril (vigabatrin), has FDA approval for treatment of infantile
     spasms. Sabril is not a steroid, but is instead in a class of anticonvulsant drugs that are
24
     used to treat epilepsy. Sabril works by inhibiting the breakdown of a particular neural
25   transmitter. Sabril may be used in combination with long-acting ACTH drugs, or it may
     be suitable where long-acting ACTH drugs have been ineffective at controlling infantile
26
     spasms or were not well tolerated by the patient. Although long-acting ACTH drugs and
27   Sabril may both be used to treat infantile spasms, they are not medical substitutes for
28
     one another because of their different biological mechanisms of action.

                                                 13
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 17 of 59 Page ID #:1199



 1   corticosteroids. Indeed, Mallinckrodt itself prominently references a comparative study
 2   between Acthar and prednisone for the treatment of infantile spasms on its website.
 3   Additionally, Acthar has been compared to intravenous methylprednisolone for
 4   treatment of MS relapses and to prednisone for treatment of sarcoidosis.
 5         50.    For most of Acthar’s indications, there is a lack of medical evidence to
 6   support its use over prednisone or any other corticosteroid medication. Acthar has
 7   similar pharmacodynamic effects as corticosteroids, but it must be administered through
 8   an injection, as opposed to a pill, and it must be refrigerated. Although this difference
 9   alone would be enough to make Acthar an undesirable substitute for corticosteroids, its
10   astronomical cost is also a major factor in the medical community’s preference for
11   corticosteroids over Acthar. Prednisone, which is available as a generic medication
12   made by many manufacturers, can cost as little as $0.20 per pill (less than $20 for a
13   typical course of treatment) as compared to the $39,000 per-vial cost of Acthar (or
14   $117,000 for a three-vial treatment). Due to the lack of medical data supporting the use
15   of Acthar over more convenient and cheaper corticosteroids, a question remains why
16   Acthar or other long-acting ACTH drugs are prescribed at all. Part of the answer to that
17   question is certainly the illegal co-payment and bribery schemes described below, but
18   that does not appear to be the full story. Acthar also appears to be viewed by certain
19   providers or patients as distinct from corticosteroids.
20         51.    Despite its classification within a broad group of “Hormonal Agents”
21   acting on the adrenal system by USP, Acthar is considered to be distinct from the
22   corticosteroid drugs within the classification for several reasons. First, Acthar’s
23   mechanism of action is slightly different from that of corticosteroids. As Mallinckrodt
24   describes in its marketing literature for Acthar: “Acthar is not a steroid. But one of the
25   ways it is thought to work is by helping your body produce its own natural steroid
26   hormones.” Second, studies funded by Mallinckrodt have been published that claim to
27   show clinical evidence supporting the superiority of Acthar compared with
28   corticosteroid drugs. Mallinckrodt has aggressively marketed these studies and their

                                                 14
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 18 of 59 Page ID #:1200



 1   conclusions to physicians. Third, Acthar is supposed to be a last-line treatment
 2   alternative that may be tried after corticosteroids have failed in the hope that Acthar,
 3   through its slightly different mechanism of action, may be effective where similar drugs
 4   have not been. In language on Acthar’s label required by the FDA, it was noted that
 5   “corticosteroid therapy is considered to be the treatment of choice” relative to Acthar,
 6   unless the condition is unresponsive to corticosteroid therapy. Mallinckrodt further
 7   explains to its investors that Acthar “may not be prescribed unless a clear benefit in
 8   efficacy or safety is demonstrated or until alternatives have failed to provide positive
 9   patient outcomes or are not well tolerated by the patient.”4 Humana, similar to many
10   other insurers, likewise limits approved use of Acthar (other than for infantile spasms)
11   under its policies to patients who have “contraindications or intolerance to
12   corticosteroids that are not expected to also occur with” Acthar.
13         52.    These distinctions are further evidenced by Acthar’s assignment to a
14   different Standard Therapeutic Class than corticosteroids in the widely-used First Data
15   Bank (FDB) drug database. 5 Corticosteroids like prednisone are in FDB’s
16   “Glucocorticoids” Standard Therapeutic Class. In contrast, FDB classifies Acthar in
17   the “Adrenocorticotrophic Hormones” Standard Therapeutic Class. The only other
18   drugs in the “Adrenocorticotrophic Hormones” Standard Therapeutic Class are
19   Synacthen and several short-acting (non-depot) formulations of natural and synthetic
20   ACTH which are approved by the FDA only for use in the testing of adrenal function. 6
21   4
       The only exception is that Acthar may be considered the most effective, “first-line”
22   treatment for infantile spasms.
23   5
       Humana utilizes information from both FDB and USP to classify drugs according to
24   their therapeutic class in the normal course of its business.
     6
25     These short-acting ACTH drugs (Acthrel and Cortrosyn) are not appropriate medical
     substitutes for Acthar because there is no overlap in the medical conditions that the
26
     drugs are approved to treat or diagnose. Acthar is not indicated to diagnose adrenal
27   insufficiency and the short-acting ACTH drugs are indicated only for use in that
     diagnosis. Moreover, the short-acting nature of these drugs makes them impractical for
28

                                                 15
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 19 of 59 Page ID #:1201



 1         D.     Mallinckrodt’s Monopoly Power with Acthar
 2                1.    Direct Evidence of Monopoly Power
 3         53.    Mallinckrodt has exercised monopoly power in the United States with
 4   Acthar. Ever since its acquisition of marketing rights in 2001, Mallinckrodt has charged
 5   supracompetitive prices for the drug.
 6         54.    Immediately after acquiring the rights to sell Acthar, Mallinckrodt’s
 7   predecessor company Questcor increased the price from approximately $40 per vial to
 8   nearly $750 per vial.
 9         55.    By the end of 2006, Acthar accounted for 94 percent of Questcor’s net
10   sales. On August 27, 2007, Questcor increased the price of Acthar by more than 1,300%
11   overnight, from $1,650 to $23,269 per vial. The decision to charge tens of thousands for
12   a vial of Acthar was spearheaded by Questcor’s chief executive, Don Bailey, who spent
13   most of his career as an executive with a defense contractor, not in the pharmaceutical
14   industry.
15         56.    Questor has since raised the price of Acthar on multiple occasions since
16   2011 to $38,892 in 2018.
17         57.    Acthar net sales increased from $218 million in 2011 to more than $1
18   billion in 2015.
19         58.    Medicare spending on Acthar increased geometrically from 2011 to 2015,
20   with total spending of nearly $2 billion and more than $600 million in 2016 alone. The
21   following chart reveals how the number of Medicare Part D claims for Acthar has
22   grown by more than 700% from 2011 to 2016:
23

24

25
     treatment of the chronic or persistent conditions that long-acting ACTH drugs are
26
     designed to treat. Short-acting ACTH drugs would need to be given intravenously or at
27   frequent intervals in order to have the same effect. Therefore only long-acting ACTH
28
     drug formulations can be considered medically appropriate substitutes for Acthar.

                                                16
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 20 of 59 Page ID #:1202



 1

 2

 3

 4

 5

 6

 7
                  2.    Further Evidence of Monopoly Power
 8
           59.    Several factors constitute further evidence of Mallinckrodt’s monopoly
 9   power.
10         60.    Lack of Competition. Mallinckrodt does not set the price of Acthar by
11   reference to other adrenal hormone drugs prescribed to treat the same indications that
12   Acthar treats. Acthar is priced substantially higher than corticosteroid drugs used to
13   treat the same indications. This suggests that there is no competitive constraint on
14   Mallinckrodt’s ability to set prices. Indeed, Acthar represents 100% of the sub-market
15   for long-acting ACTH drugs available in the United States.
16         61.    Although Acthar may face limited competition at the margin from other
17   drugs in the broader adrenal hormone class, in practice it competes almost entirely in a
18   separate market (or submarket) for long-acting ACTH drugs. In the United States,
19   Acthar is the only long-acting ACTH drug approved by the FDA. Mallinckrodt
20   acknowledges this in its own financial filings, stating that “Acthar Gel has limited direct
21   competition due to the unique nature of the product.” Acthar may have some medical
22   similarity to other drugs in the adrenal hormone class, but economically it is in a
23   distinct market.
24         62.    This lack of competition is further evidenced by Acthar’s low rates of
25   substitution for other adrenal hormone drugs. Humana’s data on prescriptions of
26   Acthar show that from 2011 to 2019, the price of Acthar increased 59% while the price
27   of Glucocorticoid drugs decreased by 5%. During the same period, the quantity of
28

                                                 17
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 21 of 59 Page ID #:1203



 1   Acthar reimbursed by Humana increased 273%, while the quantity of Glucocorticoid
 2   drugs reimbursed decreased by 22%. This shows that while Glucocorticoid drugs got
 3   cheaper relative to Acthar, the amount of Acthar prescribed increased. If Acthar were
 4   viewed as an economic substitute for Glucocorticoid drugs, users of Acthar would have
 5   switched as Glucocorticoids became relatively cheaper. In practice, it appears that there
 6   was little or no substitution from Acthar to Glucocorticoid drugs as a result of Acthar’s
 7   rising prices. Glucocorticoid drugs are Acthar’s closest medical substitute but Acthar’s
 8   use grew completely independently of their pricing, indicating that Glucocorticoids
 9   operate as part of a separate economic market.
10         63.    This measure of substitution is expressed in economic terms as the cross-
11   price elasticity of demand. In order for products to be considered close economic
12   substitutes, they should have a cross-price elasticity above the value 2.0 (positive).
13   Values close to zero or negative indicate little or no economic substitution. The cross-
14   price elasticity demand for Acthar versus the Standard Therapeutic Class of
15   Glucocorticoids is negative 0.1, showing a very low degree of substitution between
16   Acthar and Glucocorticoid drugs.
17         64.    Acthar also has a low cross-price elasticity of demand with the short-acting
18   ACTH diagnostic agents included in its Standard Therapeutic Class. Humana’s data
19   show that the cross-price elasticity between Acthar and these drugs is negative 1.0.
20   These short-acting drugs are also rarely used. Acthar represented more than 99% of all
21   drugs purchased for Humana members within the Standard Therapeutic Class of
22   Adrenocorticotrophic Hormones from 2011 to 2019.
23         65.    One of the main reasons for the absence of competition with Acthar is the
24   unavailability of Synacthen, a close medical and economic substitute. Mallinckrodt’s
25   conduct with respect to Synacthen is addressed further below.
26         66.    Enhanced Profitability. Acthar’s post-2011 price increases were effective,
27   however, at increasing Mallinckrodt’s profits because they did not result in much, if
28   any, loss of volume to drugs that are potential medical substitutes such as

                                                 18
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 22 of 59 Page ID #:1204



 1   Glucocorticoids. Mallinckrodt’s revenues on Acthar grew from $218 million in 2011 to
 2   $953 million in 2019. Mallinckrodt’s profits on Acthar likewise increased by hundreds
 3   of millions of dollars per year during the period from 2011 to 2019. Mallinckrodt
 4   therefore exercised its monopoly power by profitably pushing through significant and
 5   durable price increases on Acthar after 2011.
 6         67.    Mallinckrodt restricted output of Acthar in order to achieve this pricing.
 7   Had Acthar been offered at a lower price, similar to the price Synacthen is sold at in
 8   other countries or similar to the price Acthar used to be sold at by Aventis, demand for
 9   the product would increase because more people who want long-acting ACTH drugs
10   would be able (or willing) to afford them. Instead, Mallinckrodt has upped the price of
11   Acthar each year such that its price increased by nearly 60% since 2011, suppressing
12   demand and output of Acthar relative to what it would have been if Synacthen or
13   Acthar were widely available at competitive prices.
14         68.    High Barriers to Entry. Despite the lack of patent protection for Acthar, the
15   U.S. ACTH market is still characterized by high barriers to entry. This includes FDA
16   approval, which is required to market drugs to U.S. consumers. Drugs sold outside of
17   the U.S. are therefore not viable substitutes.
18         69.    Furthermore, developing a safe, effective, and reliable substitute would
19   require substantial investments of resources and time, with no guarantee of success.
20   One would have to source the active ingredient, develop a sustained-release depot-
21   injection formulation, scale production, and conduct clinical trials, particularly because
22   Acthar is derived from a biological and not a chemical process. Mallinckrodt’s CEO has
23   assured investors that Acthar “has significant durability in the marketplace” because “it
24   will be very difficult for this product to be replicated in any way [by] a generic.”
25                3.     Anticompetitive Conduct in the Acquisition of Synacthen
26         70.    Synacthen is a synthetic ACTH drug with similar biological activities and
27   pharmacological effects as Acthar. In Europe, Canada, and other parts of the world,
28   doctors treat patients with Synacthen for the same conditions that are treated with

                                                  19
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 23 of 59 Page ID #:1205



 1   Acthar in the U.S. Acthar is not marketed outside of the United States. On information
 2   and belief, the reason Acthar is not marketed internationally is because it is not cost
 3   competitive with Synacthen.
 4         71.    Questcor itself considered the drugs so similar that it submitted Synacthen
 5   information to support its application to the FDA to expand the label indications for
 6   Acthar. It also cited Synacthen studies in its Acthar marketing materials.
 7         72.    Before June 2013, Novartis marketed and sold Synacthen abroad. For
 8   years, Questcor viewed Synacthen as a significant potential competitive threat to its
 9   monopoly. Questcor therefore sought to acquire the rights to Synacthen as a defensive
10   move to prevent competitors from acquiring it and developing it as a competitor to
11   Acthar.
12         73.    In late 2011, Novartis decided to divest exclusive rights to seek FDA
13   approval for Synacthen and commercialize it in the United States. Dozens of companies
14   contacted Novartis and expressed interest in acquiring Synacthen. Three firms
15   proceeded through several rounds of negotiations with Novartis, submitted formal
16   offers, and drafted near-final agreements.
17         74.    Each of the three firms planned to develop and use Synacthen to compete
18   directly with Acthar, and to price Synacthen well below Acthar. The three firms had the
19   necessary expertise and financing, as well as sufficient business and regulatory plans, to
20   develop Synacthen for the U.S. market. The identity of the firms that were denied the
21   development rights to Synacthen on account of Mallinckrodt’s anticompetitive conduct
22   were not publicly disclosed by Novartis.
23         75.    The Synacthen asset package sold by Novartis included valuable trade
24   secrets, including technical documentation detailing both the precise formulation for the
25   Synacthen drug product and the manufacturing process. Because Synacthen had a long
26   history of safe and effective use abroad, a buyer would not need to begin the research,
27

28

                                                  20
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 24 of 59 Page ID #:1206



 1   development, testing, or manufacturing process from scratch. The asset package would
 2   therefore substantially lower the barriers to entry in the U.S. ACTH market. 7
 3         76.    The bidding process occurred in late 2012 and early 2013. Questcor signed
 4   a confidentiality agreement with Novartis and submitted an offer for Synacthen.
 5   Novartis negotiated with the three alternative bidders in parallel with Questcor, and
 6   each company had exchanged deal terms with Novartis and had submitted a formal
 7   offer. The offers by the three alternative bidders were comparable to each other in value
 8   and structured similarly, and included an upfront payment, milestone payments upon
 9   FDA approval, and significant royalties on U.S. Synacthen sales. Unlike the three
10   alternative bidders, however, Questcor had only inchoate plans for Synacthen and
11   conducted limited due diligence when it submitted its initial offer to Novartis. It
12   nevertheless submitted a bid several multiples higher than the other bidders.
13         77.    On June 11, 2013, Questcor and Novartis entered into a Licensing
14   Agreement, Asset Purchase Agreement, and Supply Agreement (collectively, “the
15   Agreements”), that gave Questcor exclusive rights to develop, market, and sell
16   Synacthen in the United States. Under the Agreements, Questcor is obligated to pay a
17   minimum of $135 million to Novartis for Synacthen.
18         78.    On information and belief, Novartis knew and understood that Questcor
19   did not intend to develop Synacthen. This may be inferred from the fact that Questcor’s
20   bid for Synacthen was substantially higher than that of its competitors, even though
21   Questcor had done far less, and was in a worse position, to bring Synacthen to market.
22   In addition, Novartis was not naïve, and could be expected to understand that Questcor
23   would have little interest in developing the only synthetic competitor to Acthar, its
24   extraordinarily lucrative non-synthetic product.
25
     7
       It is also important to note that a short-acting version of Synacthen, sold under the
26
     brand name Cortrosyn, has been approved by the FDA for sale in the United States
27   since 2009. This fact makes it far more likely that the FDA would approve a long-acting
28
     version of the same drug.

                                                 21
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 25 of 59 Page ID #:1207



 1         79.    Questcor claimed that it acquired Synacthen to develop it for new, non-
 2   Acthar indications, but given the drugs’ similarities, any therapeutic indication that
 3   Questcor might have pursued with Synacthen could have been pursued with Acthar.
 4         80.    Fourteen months after acquiring Synacthen, Mallinckrodt acquired
 5   Questcor for $5.6 billion, an amount almost entirely attributable to the value of Acthar.
 6         81.    Neither Questcor nor Mallinckrodt made more than superficial efforts to
 7   pursue commercialization of Synacthen, however. Instead Mallinckrodt chose to shelve
 8   the asset and thereby to protect Acthar monopoly pricing.
 9         82.    This conduct led the U.S. Federal Trade Commission (“FTC”), joined by
10   the states of Alaska, Maryland, New York, Texas, and Washington, to bring an action
11   against Mallinckrodt under the FTC Act, Section 2 of the Sherman Act, and state
12   antitrust laws. On January 18, 2017, the FTC announced that Mallinckrodt had agreed
13   to pay $100 million to settle the suit. The parties also filed and the court approved a
14   stipulated court order requiring Questcor to grant a license to develop Synacthen to treat
15   infantile spasms and nephrotic syndrome to a licensee approved by the FTC. On July
16   14, 2017, the FTC announced that it had approved a sublicense granting West
17   Therapeutic Development, LLC certain rights to develop and market Synacthen in the
18   United States.
19                4.     Mallinckrodt’s Sales of Acthar to Humana and its Members
20         83.    Mallinckrodt has complete control over the price of Acthar and has on
21   many occasions increased its price without negotiating with any of the purchasers or
22   consumers of Acthar. Mallinckrodt is the sole entity with control over the wholesale
23   acquisition cost (WAC) of Acthar that determines the price at which Acthar is sold
24   throughout the pharmaceutical distribution chain. No other company has any influence
25   over the price of Acthar in the marketplace.
26         84.    Humana is obligated to and does pay the price of Acthar that Mallinckrodt
27   sets. Mallinckrodt has purposefully sought to insulate itself from liability for the pricing
28   of Acthar by engaging its co-conspirator Express Scripts as an intermediary in the sale

                                                 22
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 26 of 59 Page ID #:1208



 1   of Acthar to all other purchasers. Express Scripts’ CuraScript SD unit serves as the
 2   exclusive distributor of Acthar. But CuraScript SD has no independent authority to set
 3   the price of Acthar and bears no risk from Acthar sales. CuraScript bears no pricing risk
 4   for Acthar because it is guaranteed an adjustment in its acquisition costs if Mallinckrodt
 5   changes the price of Acthar. Furthermore, CuraScript is paid a fixed fee for each vial of
 6   Acthar that is sold by Mallinckrodt (CuraScript SD does no marketing or selling of
 7   Acthar) so it does not incur any benefit or cost based on the price of Acthar. In 2009
 8   that fixed fee was set at $230 per vial. CuraScript bears no risk of holding Acthar in
 9   inventory because Mallinckrodt has agreed to accept returns of any Acthar which goes
10   unsold before its expiration date. With respect to sales of Acthar, CuraScript is
11   completely controlled by Mallinckrodt and acts merely as its agent.
12         85.    In addition to dictating its actions through contractual terms, Mallinckrodt
13   confirmed that CuraScript SD was subject to its control by telling the SEC that if
14   CuraScript SD were to fail to perform in the way that it wished, it could quickly and
15   easily switch to a distributor who would provide “equivalent services.” CuraScript SD
16   had no choice but to comply with Mallinckrodt’s directives because it was at risk of
17   being terminated and replaced with a distributor that would. Furthermore, CuraScript
18   SD’s parent, Express Scripts, had many other lucrative consulting, administrative
19   services, and specialty pharmacy sales arrangements with Mallinckrodt that would also
20   be at risk if CuraScript SD did not perform at Mallinckrodt’s command. CuraScript SD
21   and its parent Express Scripts were not only complicit in, but actively took part in
22   Mallinckrodt’s scheme to further its monopoly in the ACTH drug market. As a co-
23   conspirator and beneficiary of Mallinckrodt’s scheme, there was no realistic possibility
24   that CuraScript SD or its parent Express Scripts would ever bring suit against
25   Mallinckrodt based on its anticompetitive actions.
26         86.    Humana paid for almost $800 million worth of Acthar during the relevant
27   period. Humana’s Acthar purchases were made according to the wholesale cost that
28   Mallinckrodt set and controlled. Humana purchased Acthar from Mallinckrodt’s agent

                                                 23
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 27 of 59 Page ID #:1209



 1   CuraScript SD and also from other specialty pharmacies that fulfilled prescriptions for
 2   its members.
 3         87.      In 2015, Humana’s commercial insurance division directly contracted with
 4   Mallinckrodt for rebates based on its Acthar purchases made for members of Humana’s
 5   commercial insurance plans. In January 2017, Humana’s Medicare business entered
 6   into a second rebate agreement with Mallinckrodt covering purchases made for
 7   members on Humana’s Medicare plans. The claims and causes of action asserted in this
 8   complaint do not arise out of or relate to those agreements, and Humana is not asserting
 9   any claims or seeking any damages for breach of either of these agreements.
10                  5.      Scope of the Antitrust Allegations
11         88.      Product Market. The relevant product market is long-acting ACTH drugs,
12   consisting of Acthar and Synacthen. During the relevant time period, Acthar was the
13   only long-acting ACTH drug approved by the FDA for sale in the United States.
14         89.      Alternatively, long-acting ACTH drugs are a valid submarket within a
15   broader market for adrenal hormone drugs.
16               a. Public Recognition – Long-acting ACTH drugs are recognized by
17                  Mallinckrodt, medical providers, and the public as differentiated from
18                  other adrenal hormone drugs.
19                       i. Acthar is publicly touted by Mallinckrodt as being “unique” and
20                          facing limited competition from other drugs, including
21                          corticosteroids. Additionally, medical providers and the public
22                          generally view Acthar as distinct from other adrenal hormone drugs
23                          such as corticosteroids. One basis for such a view may be that
24                          certain medical researchers, mostly funded by Mallinckrodt, have
25                          published studies that recognize long-acting ACTH drugs as
26                          medically distinct from corticosteroids.
27                       ii. The FTC recognized “ACTH drugs” as a relevant antitrust market
28                          when evaluating Mallinckrodt’s acquisition of Synacthen. The FTC

                                                    24
                                       SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 28 of 59 Page ID #:1210



 1                   alleged in its complaint against Mallinckrodt related to that
 2                   acquisition that Acthar had “a 100% share of the market for ACTH
 3                   drugs in the United States” because “[n]o other ACTH drug is FDA-
 4                   approved for therapeutic use.”
 5               iii. Mallinckrodt’s predecessor identified Synacthen as a potential
 6                   competitive threat in its SEC filings before it licensed the rights to
 7                   sell that drug in the United States. Mallinckrodt has relied upon
 8                   studies using Synacthen to support its requests for certain label
 9                   indications to the FDA.
10               iv. The size of the long-acting ACTH drug market is significant relative
11                   to total spending on adrenal hormone drugs. From 2011 through the
12                   end of 2019, Humana and its members spent more than $800 million
13                   on Acthar. During that same period, Humana and its members spent
14                   less than $500 million on Glucocorticoid drugs and less than
15                   $35,000 on short-acting adrenocorticotrophic hormones.
16          b. Product characteristics and uses – Long-acting ACTH drugs’ composition
17             and method of action are distinct from other adrenal hormone drugs.
18                i. Long-acting ACTH drugs’ biological mechanism of action is distinct
19                   from other drugs in that they stimulate the adrenal gland to produce
20                   cortisol. Glucocorticoid drugs are synthetic forms of cortisol that do
21                   not work through the adrenal gland.
22               ii. Long-acting ACTH drugs are believed by some medical providers to
23                   be differentiated from other adrenal hormone drugs because of this
24                   distinction in its biological method of action. Certain medical
25                   research, sponsored by Mallinckrodt, also claim that Acthar achieves
26                   superior results to corticosteroids and/or support differing effects of
27                   Acthar on the body relative to corticosteroids.
28

                                               25
                                SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 29 of 59 Page ID #:1211



 1          c. Unique production facilities – Long-acting ACTH drugs are made in
 2             different facilities and using different processes than other adrenal
 3             hormone drugs.
 4                i. Acthar is produced at only one facility in Prince Edward Island,
 5                   Canada. Acthar is produced using a complex, biologic process that
 6                   is difficult to replicate.
 7               ii. Glucocorticoid drugs are synthesized by manufacturers of chemicals
 8                   for pharmaceuticals in a variety of facilities throughout the world.
 9                   These facilities are not equipped to produce Acthar, nor could they
10                   be easily modified in order to do so.
11          d. Distinct Customers – Long-acting ACTH drug customers are distinct from
12             customers for other adrenal hormones.
13                i. Users of Acthar are distinct from users of other adrenal hormone
14                   drugs because those drugs have either failed to treat their conditions,
15                   or those drugs are contraindicated for that patient. Therefore
16                   corticosteroid drugs are not a viable option for that patient.
17               ii. In some instances, Acthar is inappropriately prescribed as a result of
18                   bribes paid to doctors (as described further below) for patients for
19                   whom corticosteroids are an appropriate medical and economic
20                   substitute. Absent the illegal bribe, Acthar would not be prescribed
21                   for these patients, therefore any substitution between corticosteroids
22                   and Acthar for this subset of patients was induced and would not
23                   have occurred in a market absent this conduct.
24               iii. The FDA has instructed that Acthar be labeled as “having limited
25                   therapeutic value in those conditions responsive to corticosteroid
26                   therapy.” Humana limits approved use of Acthar (other than for
27                   infantile spasms) under its policies to patients who have
28                   “contraindications or intolerance to corticosteroids that are not

                                                  26
                                 SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 30 of 59 Page ID #:1212



 1                   expected to also occur with” Acthar. Other insurers impose very
 2                   similar restrictions on Acthar’s use. Mallinckrodt acknowledges
 3                   that Acthar “may not be prescribed unless a clear benefit in efficacy
 4                   or safety is demonstrated or until alternatives have failed to provide
 5                   positive patient outcomes or are not well tolerated by the patient.”
 6               iv. Synacthen is not offered for sale in the United States because of
 7                   Mallinckrodt’s anticompetitive conduct
 8          e. Distinct Prices – Prices for long-acting ACTH drugs are distinct from
 9             prices for other adrenal hormone drugs.
10                i. Acthar’s price is distinct from that of other adrenal hormone drugs.
11                   Prices of drugs to payors, such as Humana, are the full cost of the
12                   drug, less any portion of the cost for which the member is
13                   responsible. Acthar’s price to Humana in 2019 averaged more than
14                   $65,000 per prescription, more than 650,000% of the average
15                   prescription price for a glucocorticoid drug ($9.79).
16               ii. Acthar’s price to patients in the form of co-insurance or co-
17                   payments is substantially higher than the price for other adrenal
18                   hormone drugs. For Medicare members, Humana’s co-insurance
19                   amounts averaged approximately $1,500 per Acthar prescription in
20                   2019. Comparatively, the average Humana Medicare member co-
21                   payment or co-insurance for a glucocorticoid prescription averaged
22                   approximately $3.93. Thus, Acthar’s “price” in the form of co-
23                   insurance to Humana’s Medicare members in 2019 averaged
24                   35,000% higher than the price for glucocorticoid drugs.
25               iii. Even if a Humana member’s co-payment were subsidized by a co-
26                   payment charity (as described further below), the amount that
27                   member was responsible for (their price) remained unchanged.
28

                                             27
                                SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 31 of 59 Page ID #:1213



 1                         Assumption of payment by co-payment charities did not alter the
 2                         price of the drug in the market.
 3                  iv. Synacthen is not offered for sale in the United States because of
 4                         Mallinckrodt’s anticompetitive conduct.
 5             f. Sensitivity to price changes - Prices and quantities of long-acting ACTH
 6                drugs are not sensitive to changes in prices of other adrenal hormone
 7                drugs.
 8                   i. The price of Acthar has increased repeatedly and substantially while
 9                         the price of other Glucocorticoid drugs has decreased.
10                  ii. The cross-price elasticity between Acthar and Glucocorticoid drugs
11                         is extremely small. The cross-price elasticity between Acthar and
12                         short-acting adrenocorticotrophic hormones is extremely small.
13                  iii. The cross-price elasticity between Synacthen and Acthar is believed
14                         to be highly significant (above 2.0).
15                  iv. Synacthen is not offered for sale in the United States because of
16                         Mallinckrodt’s anticompetitive conduct
17             g. Distinct vendors - Long-acting ACTH drugs are sold by vendors that are
18                distinct from those that sell other adrenal hormone drugs.
19                   i. Acthar is distributed only through a limited network of specialty
20                         pharmacies (e.g. Accredo, BriovaRx, Senderra), while other adrenal
21                         hormone drugs are widely available through tens of thousands of
22                         retail and other mainstream pharmacies throughout the country (e.g.
23                         CVS, Rite Aid, Walgreens). Acthar requires special handling that
24                         retail pharmacies are not well equipped to provide.
25                  ii. Synacthen is not offered for sale in the United States because of
26                         Mallinckrodt’s anticompetitive conduct.
27       90.      Geographic Market. The relevant market is the entire United States.
28

                                                   28
                                      SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 32 of 59 Page ID #:1214



 1         91.    Time. The relevant period is from 2011 through the present. Humana
 2   specifically alleges that the conduct and patterns of conduct alleged here occurred and
 3   continued to occur throughout this period.
 4         E.     Mallinckrodt’s Kickback and Racketeering Schemes
 5         92.    Mallinckrodt designed and coordinated a multifaceted scheme (the “Acthar
 6   Enterprise”) intended to charge and maintain inflated prices for Acthar, including
 7   through a conspiracy to defraud payors such as Humana. Built on Mallinckrodt’s
 8   monopolistic practices, the scheme consisted of two subsidiary schemes: (1) illicit
 9   patient co-pay subsidies through sham charitable funds; and (2) kickbacks to the
10   Prescribing Doctors.
11                1. Patient Co-Pay Subsidies Through Sham Charitable Funds
12         93.    Not long after raising Acthar’s price to over $23,000 per vial in 2007,
13   Questcor knew that it might have priced itself out of the MS market. Questcor also
14   understood that, for some insurance plans, the over-$23,000 price could lead to very
15   high patient costs. Medicare Part D beneficiaries, in particular, could owe thousands of
16   dollars in co-pays for one vial of Acthar.
17         94.    Questcor realized that it could overcome doctor and patient cost concerns
18   by subsidizing patient co-pay obligations, and thereby defrauding Medicare Part D
19   payors like Humana. Questcor knew that it was illegal to subsidize Medicare co-pays
20   directly, so it sought to accomplish the same result through a “co-pay assistance fund”
21   that it designed, created, and used as a money conduit to pay patient co-pay subsidies
22   for Acthar (but no other drug).
23         95.    The operation was spearheaded by the executives of Questcor and aided by
24   the BioSolutia Consultant, who was retained full-time specifically for the purpose of
25   assisting with Acthar reimbursement.
26         96.    By the spring of 2010, Questcor had tried one foundation (“NORD”) but
27   was dissatisfied with what it considered to be the small scale of the operation, and
28   looked instead for a foundation where it could fund co-pays on a much larger scale.

                                                  29
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 33 of 59 Page ID #:1215



 1   This effort resulted in Questcor connecting with CDF to discuss starting a new fund for
 2   Questcor.
 3         97.    Though CDF already had a fund for MS patients, Questcor sought to
 4   establish an “MS Exacerbation Co-pay Fund” distinct from CDF’s existing fund
 5   because Questcor did not want to make payments to a fund that might pay the co-pays
 6   of MS drugs other than Acthar.
 7         98.    After a presentation by CDF, Questcor moved its co-pay programs from
 8   NORD to CDF. Questcor and CDF established a new “MS Acute Exacerbation Fund”
 9   just for patients with government insurance, such as Medicare Part D, and just for the
10   co-pays of Acthar but no other drugs. For patients with private insurance, Questcor had
11   CDF open a separate Acthar “Private Fund” for Mallinckrodt to send private insurance
12   patients to CDF to have Acthar co-pays paid. That fund also exclusively covered Acthar
13   and Questcor financed that fund. Questcor’s donation agreement falsely represented
14   that the funds were generally for treatment of patients with acute exacerbations of MS,
15   when in fact Questcor knew it was just for patients using Acthar. Questcor thereafter
16   made co-pay assistance an important part of its sales and marketing program.
17         99.    Questcor sent patients to CDF through Questcor’s “reimbursement hub”
18   for Acthar, called the Acthar Support and Access Program (“ASAP”), which was
19   administered by UBC under Mallinckrodt’s direction and control. Questcor and UBC
20   controlled ASAP, which included a call center that received referrals for Acthar from
21   physician offices and patients. Questcor’s sales force took steps to ensure that any
22   Acthar prescriptions were routed through ASAP so that Questcor could track them.
23   Patients sometimes had their co-pays paid for months or years through the fund.
24         100. In 2011, Questcor repeated this scheme in connection with a “Lupus
25   Exacerbation” fund. Questcor financed the fund. It falsely stated that the fund was for
26   “any medically appropriate therapy,” when in fact Questcor intended to fund only
27   Acthar and exclude other therapies. Questcor and UBC referred patients to the fund
28   through ASAP and tracked the patients thereafter. And through 2014, the Lupus

                                                30
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 34 of 59 Page ID #:1216



 1   Exacerbation fund paid the co-pays of Acthar but no other drug, again often for months
 2   or years.
 3         101. In 2012, Questcor repeated the scheme yet again for rheumatoid arthritis
 4   patients. It created an “RA Exacerbation Fund” at CDF, financed the fund, sent patients
 5   to the fund through ASAP with UBC’s assistance, tracked the patients, and paid
 6   subsidies for sometimes months’ or years’ worth of refills of Acthar but no other drug.
 7         102. That same year, Questcor became concerned that it would lose referrals to
 8   the fund for lack of co-pay assistance. Questcor therefore implemented an “automatic
 9   offering” of co-pay assistance to all patients with co-pays greater than $150,
10   administered by UBC through the reimbursement hub. The ASAP program referred
11   over 98 percent of the patients who received co-pay subsidies from the MS, Lupus, or
12   RA Exacerbation funds at CDF.
13         103. During the same period that Questcor sent Acthar patients to CDF to
14   receive Medicare co-pay subsidies, Questcor also retained NORD to operate a “Patient
15   Assistance Program” (“PAP”) that offered free Acthar to patients who met certain
16   financial criteria and could not afford the drug’s high price. ASAP also sent certain
17   patients to NORD for that purpose. As with ASAP, the PAP program was administered
18   by UBC under Mallinckrodt’s direction and control. But Questcor intentionally did not
19   send Acthar patients with Medicare or other insurance coverage for the drug to the
20   NORD PAP. Instead, Questcor sent those patients to CDF, where they received co-pay
21   subsidies to cover their costs and triggered insurance reimbursement for Acthar.
22   Questcor also required patients to appeal insurance coverage denials of Acthar before
23   referring them to the PAP. In other words, whenever possible, Mallinckrodt sought to
24   cause Medicare claims to be submitted for Acthar so that Mallinckrodt could get paid
25   from a sale of the drug as opposed to giving it away for free through the NORD PAP.
26         104. Questcor marketed guaranteed co-pay assistance to physicians and patients
27   as a way to neutralize concerns about the price and to induce sales and Medicare
28   reimbursement. This began immediately after establishing the MS Acute Exacerbation

                                                31
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 35 of 59 Page ID #:1217



 1   Fund at CDF and continued throughout the relevant time period. For example, company
 2   training materials instructed the sales force: “DO NOT APOLOGIZE FOR THE
 3   PRICE.” The training instead directed sales representatives to “[r]eview [the] co-pay
 4   coverage program” with prescribers who expressed concern about the drug’s price.
 5         105. Furthermore, after Questcor conducted research and discovered that price
 6   was an obstacle to more prescriptions, Questcor’s internal remediation plan noted the
 7   importance of co-pay support.
 8         106. Questcor’s sales force continued to promote guaranteed Acthar co-pay
 9   subsidies through CDF in this manner, with the intent to induce Medicare Part D
10   claims.
11         107. Questcor monitored its co-pay support programs by receiving detailed
12   financial reports from CDF containing information about how many patients were
13   enrolled in the fund, how much the fund had already paid out, and how much had been
14   allocated to enrolled patients. The reports also stated the percentage of patients
15   approved to receive co-pay subsidies, the average co-pay amount paid by the fund, the
16   total number of resulting drug “dispenses” (broken out by new dispenses vs. refills),
17   and the remaining fund balance. Because these funds paid Acthar co-pays only, all of
18   these reported metrics were specific to Acthar. This gave Questcor the ability to
19   monitor its fund balances and confirm the amount of future payments to CDF necessary
20   to keep paying Acthar co-pay subsidies smoothly.
21         108. The funds worked as planned. After Questcor established the co-pay
22   conduit at CDF, Questcor achieved significant growth in Acthar MS sales and corporate
23   revenue. For example, Acthar MS sales nearly quadrupled between the third quarter of
24   2010 (when Questcor established the MS “acute exacerbation” fund) and the third
25   quarter of 2013.
26         109. Questcor also intensified its dramatic price increases. On January 3, 2011
27   Questcor raised Acthar’s price to over $24,430 per vial. Under six months later, it
28   raised the price again to over $25,600 per vial. In December 2011, it raised the price to

                                                 32
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 36 of 59 Page ID #:1218



 1   over $27,300 per vial. In May 2012, it raised the price to over $28,680 per vial. In June
 2   2013, it raised the price to over $30,100 per vial. In January 2014, it raised the price to
 3   over $31,600 per vial. In December 2014 it raised the price to over $32,200 per vial.
 4          110. The Company knowingly and willfully violated the federal Anti-Kickback
 5   Statute (“AKS”), 42 U.S.C. § 1320a-7b(b), by paying illegal Acthar co-pay subsidies as
 6   described above to induce prescriptions and sales of Acthar reimbursed by Medicare,
 7   and knowingly and willfully violated the False Claims Act (“FCA”), 31 U.S.C. §§
 8   3729-3733, and its prohibition on submitting, or causing to be submitted, false claims to
 9   federal health care programs, including Medicare. The Company’s knowledge and
10   willfulness is evidenced by internal training materials that instructed its employees on
11   these laws and their relevant prohibitions; corporate policies reflecting the Company’s
12   knowledge of its illegality; trade publications and articles circulated among the key
13   executives and consultants warning against the practice; and longstanding and repeated
14   warnings about the practice from the Office of the Inspector General of the United
15   States Department of Health and Human Services.
16          111. On information and belief, Mallinckrodt continued to pay or substantially
17   subsidize required patient co-payments for Acthar after 2014 and continues to do so
18   until today. 8
19                    2.   Physician Kickbacks
20          112. The second part of the Acthar Enterprise consisted of kickbacks to the
21   Prescribing Doctors in exchange for increased prescriptions of Acthar.
22          113. Mallinckrodt’s co-pay subsidies were one way to prop up demand and
23   receive payment from third-party payors such as Humana. Another was Mallinckrodt’s
24   aggressive push to move away from prescriptions for infantile spasms and towards
25   conditions affecting elderly patients, and therefore to increase reimbursement by
26
     8
27    Mallinckrodt, “Acthar Reimbursement and Copayment Support,”
28
     https://www.actharishcp.com/reimbursement-and-copay (last visited August 4, 2019).

                                                  33
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 37 of 59 Page ID #:1219



 1   Medicare and third-party payors like Humana. Mallinckrodt has heavily marketed
 2   Acthar to neurologists (for MS), to nephrologists (for idiopathic membranous
 3   nephropathy and nephrotic syndrome), to rheumatologists (for a variety of conditions
 4   including rheumatoid arthritis), to pulmonologists (for sarcoidosis), and to
 5   ophthalmologists (for severe allergic or inflammatory eye conditions).
 6         114. In 2014 the president of the autoimmune and rare-disease business selling
 7   Acthar made a presentation to investors detailing a strategy to expand Acthar’s sales to
 8   patients in rheumatology, pulmonology, ophthalmology, dermatology, and kidney
 9   disease. In the several decades prior, Acthar had not been prescribed in large quantities
10   for these conditions despite having been FDA approved for such treatments. Although
11   there were no new medical studies suggesting Acthar was needed to treat any of these
12   conditions, the president pledged to “expand significantly” Acthar’s sales force in the
13   fields of rheumatology and pulmonology in the upcoming year. That sales effort was
14   wildly successful at expanding the market for Acthar beyond infantile spasms. Now
15   fewer than 10% of Acthar’s sales come from prescriptions for infantile spasms, and
16   more than 98% of Humana’s expenditures for Acthar were made for insureds over the
17   age of 18.
18         115. A 2018 study published in JAMA Network Open concluded that
19   “[a]ggressive sales tactics and payments from [Mallinckrodt] may influence prescribing
20   behavior for [Acthar].” Indeed their “findings suggest that financial conflicts of interest
21   may be driving use of corticotropin in the Medicare program.” The study examined
22   Medicare data about the providers who submitted more than ten claims for Acthar. It
23   noted that “[a]mong the 50 prescribers (21.3%) who received more than $10 000 in
24   payments during the year [2015], corticotropin expenditures per prescriber (mean [SD],
25   $1 304 884 [$1 022 937]) were more than double that of the 45 prescribers (19.2%)
26   who received $25 or less (mean [SD], $594 976 [$256 357]).” The study’s invariable
27   regression analysis further showed that “Medicare spending on [Acthar] increased by
28   7.9% (approximately $53 000) for every $10 000 increase in payments to prescribers,”

                                                 34
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 38 of 59 Page ID #:1220



 1   or a return of investment of approximately 5:1. The study further noted that 207 of 235
 2   frequent corticotropin prescribers (88%) who submitted more than 10 claims received a
 3   corticotropin-related payment from Mallinckrodt. By contrast, a recent study found that
 4   among all specialists, only 35% receive payments from the pharmaceutical industry.
 5         116. From 2013 to 2016, Mallinckrodt paid doctors nearly $27.5 million in
 6   Acthar-related payments. A handful of doctors received unusually large sums of money:
 7   during the same period, Mallinckrodt paid more than $6.5 million to only 288
 8   prescribers for consulting, promotional speaking, and other services related to Acthar.
 9         117. Many of the top prescribers to Humana’s members have been paid
10   substantial fees by Mallinckrodt. These include the following:
                                                   Amount Paid By        Amount Humana
11         Prescribing                            Mallinckrodt to the     Paid for Acthar
                                Specialty
             Doctor                               Prescribing Doctor     Prescriptions by
12                                                 (Payment Dates)         These Doctors
                1        Int. Med./Sarcoidosis   $116,000 (2013-2015)        $10,672,325
13              2        Rheumatology             $22,762 (2013-2015)          $4,841,709
                3        Rheumatology            $273,937 (2013-2016)          $3,459,480
14              4        Neurology                  $142,978 (2013)            $2,723,683
                5        Rheumatology            $267,701 (2013-2016)          $1,928,838
15              6        Rheumatology            $370,970 (2013-2016)            $778,060
16              7        Psychiatry/Neurology    $345,913 (2013-2016)            $739,894
                8        Rheumatology            $224,713 (2013-2016)            $612,561
17              9        Neurology               $332,393 (2013-2016)            $379,250

18   The goal of Mallinckrodt’s scheme was to increase its sales of Acthar at the expense of
19   those who paid for it—primarily health insurers such as Humana. Mallinckrodt required
20   the assistance and complicity of the Prescribing Doctors to achieve its ends. It knew
21   that in order to increase the prescription rates of Acthar, the Prescribing Doctors would
22   need to prescribe Acthar in situations in which it was not called for and in lieu of
23   considerably more cost-effective medications.
24         118. On September 3, 2019, Mallinckrodt paid more than $15 million to the
25   United States Department of Justice to settle claims that it paid illegal kickbacks to
26   doctors to prescribe Acthar.
27

28

                                                 35
                                      SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 39 of 59 Page ID #:1221



 1                   3.   False Representations and Certifications
 2         119. In order to effectuate its scheme, Mallinckrodt either made or caused to be
 3   made three kinds of false representations and certifications directly to Humana.
 4         120. First, Mallinckrodt directly misrepresented to Humana that it was
 5   complying with state and federal law, including laws related bribery, kickbacks, and
 6   false claims.
 7         121. When a pharmacy dispenses drugs to a Humana Part D member, the
 8   pharmacy submits a claim to Humana, which in turn submits an electronic record of the
 9   claim, called a Prescription Drug Event (“PDE”), to CMS. After dispensing the drug,
10   the pharmacy receives reimbursement from Humana for the portion of the drug cost not
11   paid by the Part D member at the point of sale.
12         122. PDE claims data are necessary for CMS to administer the Part D program
13   and to reimburse Part D Plan Sponsors such as Humana. Generating and submitting
14   PDE data is a condition of payment for CMS' provision of Medicare funds to Part D
15   Plan sponsors. See 42 C.F.R. § 423.322.
16         123. Part D Plan Sponsors must comply with “[f]ederal laws and regulations
17   designed to prevent fraud, waste, and abuse, including, but not limited to, applicable
18   provisions of Federal criminal law, the False Claims Act (31 U.S.C. § 3729, et seq.),
19   and the anti-kickback statute (§ 1127B(b)) of the Act).” 42 C.F.R. § 423.505(h)(l). Any
20   “downstream” or “related” entities that Part D Plans subcontract with (including
21   pharmacies dispensing medication and manufacturers selling medication) must also
22   comply with these, and any other, contractual obligations of the Part D Plan and with all
23   applicable federal laws, regulations, and CMS instructions. See 42 C.F.R. §
24   423.505(i)(3).
25         124. CMS regulations require Part D Plan Sponsors and related “downstream”
26   entities that generate and submit PDE claims data to certify that such data is true,
27   accurate, and complete and that the PDE data is the basis for obtaining federal
28   reimbursement for the health care products or services reflected therein. Id.

                                                 36
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 40 of 59 Page ID #:1222



 1   § 423.505(k). Congress has determined that any Medicare claim “that includes items or
 2   services resulting from a violation of [the AKS] constitutes a false or fraudulent claim
 3   for purposes of [the FCA].” 42 U.S.C. § 1320a-7b(g).
 4         125. Mallinckrodt and its captive agent CuraScript made such certifications and
 5   therefore directly misrepresented to Humana that they were complying with federal law.
 6         126. Second, when providers, including the Prescribing Doctors, prescribe
 7   pharmaceutical treatment, they must generally obtain prior authorization from insurers
 8   such as Humana. By going through the prior authorization process, the Prescribing
 9   Doctors represent to Humana that the prescription medication is medically necessary,
10   up-to-date, and non-duplicative. They are further representing that they are not violating
11   state or federal law applicable to the provision of their services.
12         127. Mallinckrodt, CDF, and the Prescribing Doctors knew that offering or
13   accepting money or other consideration in exchange for prescriptions was a violation of
14   the law and CMS policies and procedures. Mallinckrodt, CDF, and the Prescribing
15   Doctors knew that their enterprise was a violation of these rules because it involved a
16   payment in exchange for an increased rate of prescriptions.
17         128. Through its unlawful payments to the Prescribing Doctors and its
18   payments to patients through the CDF funds, Mallinckrodt caused false certifications
19   and representations to be made to Humana during the prior authorization process.
20         129. Third, Humana members are required to pay what they owe for drug
21   coverage under Medicare Part D and other kinds of plans, and they are advised in their
22   evidence of coverage documents that they must pay their share of the cost when they
23   obtain prescription drugs. Through its illegal scheme to pay patient co-pays through
24   phony charitable funds at CDF, Mallinckrodt caused Humana members to
25   unintentionally misrepresent that they had paid their contractual share of prescription
26   drug coverage.
27

28

                                                  37
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 41 of 59 Page ID #:1223



 1                  4.    Use of the Mails and Wires
 2            130. Throughout the relevant period, Mallinckrodt, CDF, and the Prescribing
 3   Doctors used thousands of mail and interstate wire communications to create and
 4   manage their scheme, which involved nationwide distribution of Acthar through the
 5   Prescribing Doctors and CuraScript at the direction of Mallinckrodt. Mallinckrodt
 6   communicated with the Prescribing Doctors through the mails and wires, caused
 7   thousands of reimbursement requests to be submitted by the Prescribing Doctors over
 8   the wires or by mail, and made illegal kickback payments to the Prescribing Doctors
 9   over the wires or by mail.
10            F.    Mallinckrodt’s Fraudulent Concealment of the Illegal Scheme
11            131. Mallinckrodt actively concealed the existence of its illegal scheme and the
12   acts underlying it through false or misleading statements to Humana and to the public.
13   Mallinckrodt falsely maintained that it would develop and seek FDA approval of
14   Synacthen when in reality it purposefully failed to put the effort and resources into
15   obtaining a broad FDA approval of Synacthen as an alternative to Acthar. Mallinckrodt
16   also failed to disclose to Humana its arrangements with CDF that created specialized
17   funds that were used to illegally reimburse co-payments for Acthar, despite its
18   certifications to Humana that it was following federal law and CMS rules that
19   prohibited such co-payment subsidies for Medicare patients. Finally, Mallinckrodt also
20   failed to disclose its kickback payments to doctors that violated federal law and CMS
21   rules despite its certifications to Humana that it was abiding by such laws and CMS
22   rules.
23            132. Due to Mallinckrodt’s fraudulent concealment, Humana could not have
24   discovered and remained unaware of the foregoing conduct until the Federal Trade
25   Commission and the United States Department of Justice brought these acts and
26   practices to light through investigations, legal actions, and/or settlements.
27

28

                                                  38
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 42 of 59 Page ID #:1224



 1         G.     Damages
 2         133. As a result of Mallinckrodt’s multipronged scheme to inflate Acthar’s
 3   price and utilization, Humana incurred significant losses. A substantial portion of
 4   Humana’s business is evaluating, underwriting, and managing risks involved in insuring
 5   healthcare costs. As a commercial insurer, Humana bears significant risk of utilization
 6   of unnecessary, ineffective, or uneconomical medical care. The same is true for
 7   Humana’s Medicare plans.
 8         134. For Humana’s Medicare business, Humana bears the risk of rising
 9   prescription drug prices and utilization in part through Part D “risk corridors” and
10   Medicare Advantage capitation payments. Both of these Medicare provisions shift risk
11   from the federal government to Humana to pay for some or all of the increased costs of
12   prescription drugs for the Medicare members it covers. As such, Humana benefits
13   financially when costs and utilization of prescription drugs are lower than expected and
14   conversely it is harmed when costs and utilization of prescription drugs are higher than
15   expected. In addition, for the portion of costs covered by the government under these
16   programs, Humana bears a risk of non-payment if claims are found to be false or
17   fraudulent by the government.
18         135. The risk of fraudulent claims is one that is shared by Humana and the
19   government sponsors of healthcare plans that Humana administers. Therefore the
20   claims of the government and the claims of Humana against Mallinckrodt are
21   substantially the same.
22         136. Mallinckrodt’s scheme was designed to cause and did cause Humana and
23   others to pay for Acthar prescriptions that they would otherwise not have reimbursed
24   and to pay more for those prescriptions than they otherwise would have paid. Humana
25   was among the group of health insurers who were the targets of Mallinckrodt’s scheme.
26   Mallinckrodt knew that nearly all of its sales of Acthar in the United States would be
27   sold to patients who carried prescription drug insurance that would bear the majority of
28

                                                 39
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 43 of 59 Page ID #:1225



 1   Acthar’s cost. Humana’s insurance plans bore the majority of Acthar’s costs for its
 2   members and was directly injured as a result of Mallinckrodt’s illegal conduct.
 3         137. But for Mallinckrodt’s scheme to perpetuate its monopoly over long-acting
 4   ACTH drugs, illegally subsidize Humana’s members’ co-pays, and pay kickbacks to
 5   Prescribing Doctors, Humana would have paid for fewer Acthar prescriptions and it
 6   would have paid less for those prescriptions that it otherwise would have covered.
 7   Specifically, but for Mallinckrodt’s monopolistic conduct, including its acquisition of
 8   Synacthen, Humana would have benefitted from increased competition in the market
 9   for long-acting ACTH drugs and would have either paid lower prices for Acthar or it
10   would have steered its members to lower priced Synacthen. Similarly, but for
11   Mallinckrodt’s kickbacks, Mallinckrodt and the Prescribing Doctors would not have
12   defrauded Humana by falsely certifying their compliance with federal and state law
13   through submissions for reimbursements for Acthar prescriptions. Finally, but for
14   Mallinckrodt’s kickback scheme and illegal co-pay assistance through CDF,
15   prescription rates for Acthar would have been lower, and Humana members would have
16   received different care from their physicians that was more effective, less harmful, or
17   more cost effective than doses of Acthar.
18         138. As a consequence of Mallinckrodt’s conduct, Humana paid almost $800
19   million for Acthar prescriptions. In the absence of such conduct, Humana would have
20   paid a small fraction of that amount. Humana has also incurred administrative,
21   investigative, legal, and other costs as a result of Mallinckrodt’s conduct.
22                                            Count I
23                  Violation of the Sherman Antitrust Act, 15 U.S.C. § 2
24         139. Humana incorporates by reference each of the above paragraphs of this
25   Complaint as though fully stated herein.
26         140. Mallinckrodt has, and at all relevant times, had monopoly power in the
27   market for the sale of long-acting ACTH drugs in the United States.
28

                                                 40
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 44 of 59 Page ID #:1226



 1         141. By intervening in the bidding process for Synacthen and purchasing the
 2   exclusive license to market Synacthen in the United States, Mallinckrodt eliminated the
 3   potential competitive threat posed by an independently owned Synacthen license.
 4   Mallinckrodt’s conduct was reasonably capable of contributing significantly to the
 5   preservation of Mallinckrodt’s monopoly power and monopoly pricing of Acthar in the
 6   United States.
 7         142. The effect of Mallinckrodt’s actions to maintain its monopoly was to
 8   stabilize or raise the price of Acthar to a higher level than it would have commanded in
 9   the absence of the monopolistic conduct. Mallinckrodt’s actions also had the effect of
10   suppressing the output of long-acting ACTH drugs below the level of output which
11   would have been produced absent its monopolistic conduct.
12         143. Humana suffered injuries when it paid those higher prices.
13         144. Defendant’s acts and practices constitute monopolization in violation of
14   Section 2 of the Sherman Act, 15 U.S.C. § 2.
15                                          Count II
16                    Violation of the Sherman Antitrust Act, 15 U.S.C. § 1
17         145. Humana incorporates by reference each of the above paragraphs of this
18   Complaint as though fully stated herein.
19         146. Mallinckrodt entered into an exclusive agreement with Novartis to license
20   the right to market Synacthen in the United States.
21         147. That agreement restrained trade in the market for the sale of long-acting
22   ACTH drugs in the United States.
23         148. The effect of that agreement was to maintain or raise the price of Acthar to
24   a higher level than it would have commanded in the absence of the agreement and to
25   suppress the output of long-acting ACTH drugs below that which would have prevailed
26   in the absence of the agreement.
27         149. Humana suffered injuries when it paid those higher prices.
28

                                                41
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 45 of 59 Page ID #:1227



 1           150. The agreement between Mallinckrodt and Novartis constitutes an
 2   anticompetitive agreement in restraint of trade in violation of Section 1 of the Sherman
 3   Act, 15 U.S.C. § 1.
 4                                            Count III
 5                              Violation of State Antitrust Laws
 6           151. Humana incorporates by reference each of the above paragraphs of this
 7   Complaint as though fully stated herein.
 8           152. The aforementioned practices by the Defendant that violate Sections 1 and
 9   2 of the Sherman Act were and are also violations of the following states’ antitrust
10   laws:
11              a.   Ala. Code § 6-5-60, et seq. (Alabama);
12              b.   Ariz. Rev. Stat. Ann. § 44-1401, et seq. (Arizona);
13              c.   Cal. Bus. & Prof. Code § 16750, et seq. (California);
14              d.   Conn. Gen. Stat. Ann. § 35-24, et seq. (Connecticut);
15              e.   D.C. Code Ann. § 28-4501, et seq. (D.C.);
16              f.   Fla. Stat. Ann. § 501.201, et seq. (Florida);
17              g.   Haw. Rev. Stat. Ann. § 480-1, et seq. (Hawaii);
18              h.   740 Ill. Comp. Stat. Ann. 10/1, et seq. (Illinois);
19              i.   Iowa Code Ann. § 553.1, et seq. (Iowa);
20              j.   Kan. Stat. Ann. § 50-101, et seq. (Kansas);
21              k.   Me. Rev. Stat. tit. 10, § 1101, et seq. (Maine);
22              l.   Mich. Comp. Laws Ann. § 445.771, et seq. (Michigan);
23              m.   Minn. Stat. Ann. § 325D.49, et seq. (Minnesota);
24              n.   Miss. Code. Ann. § 75-21-1, et seq. (Mississippi);
25              o.   Neb. Rev. Stat. Ann. § 59-801, et seq. (Nebraska);
26              p.   Nev. Rev. Stat. Ann. § 598A.010, et seq. (Nevada);
27              q.   N.M. Stat. Ann. § 57-1-1, et seq. (New Mexico);
28              r.   N.Y. Gen. Bus. Law § 340, et seq. (New York);

                                                  42
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 46 of 59 Page ID #:1228



 1             s.   N.C. Gen. Stat. § 75-1, et seq. (North Carolina);
 2             t.   Or. Rev. Stat. Ann. § 646.705, et seq. (Oregon);
 3             u.   S.D. Codified Laws § 37-1-3.1, et seq. (South Dakota);
 4             v.   Tenn. Code Ann. § 47-25-101, et seq. (Tennessee);
 5             w.   Utah Code Ann. § 76-10-3101, et seq. (Utah);
 6             x.   Vt. Stat. Ann. tit. 9, § 2451, et seq. (Vermont);
 7             y.   Wis. Stat. Ann. § 133.01, et seq. (Wisconsin).
 8                                           Count IV
 9                      Violation of the RICO Act, 18 U.S.C. § 1962(c)
10         153. Humana incorporates by reference each of the above paragraphs of this
11   Complaint as though fully stated herein.
12         154. Mallinckrodt is a “person” within the meaning of 18 U.S.C. § 1961(3),
13   who conducted the affairs of an enterprise through a pattern of racketeering activity in
14   violation of 18 U.S.C. § 1962(c).
15         155. The Acthar Enterprise is an association-in-fact within the meaning of 18
16   U.S.C. § 1961(4), consisting of Mallinckrodt, Express Scripts and its relevant
17   subsidiaries (including CuraScript), CDF, and the Prescribing Doctors—including their
18   corporate parents, siblings, subsidiaries, employees, and agents. The Acthar Enterprise
19   was an ongoing organization that functioned as a continuing unit. The Acthar Enterprise
20   was created and/or used as a tool to effectuate a pattern of racketeering activity.
21   Mallinckrodt, Express Scripts, CuraScript, CDF, and the Prescribing Doctors are each
22   “persons” distinct from the Acthar Enterprise.
23         156. Mallinckrodt established the Acthar Enterprise to fraudulently increase its
24   sales of Acthar. Mallinckrodt subsidized co-pays through CDF, and paid the Prescribing
25   Doctors, in exchange for an increased rate of prescriptions of Acthar in lieu of less
26   expensive alternative treatment. Mallinckrodt, CDF, and the Prescribing Doctors knew
27   that their scheme violated federal and state laws.
28

                                                 43
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 47 of 59 Page ID #:1229



 1          157. Such payments also violated state commercial bribery statutes which
 2   prohibit offering anything of value to a fiduciary for the purpose of altering the
 3   fiduciary’s conduct towards those to whom he owes fiduciary duties. Doctors, like the
 4   Prescribing Doctors, owe fiduciary duties to their patients to offer medical advice and
 5   counseling based on the best interest of the patient, not what is in their own pecuniary
 6   interest.
 7          158. False representations of compliance with federal and state laws were made
 8   to Humana for payment over the wires or by mail. These false representations were
 9   made directly to Humana and were a condition of reimbursement by Humana for all
10   Acthar claims submitted by the Prescribing Doctors. The illegal payments were sent
11   over the wires or by mail to the Prescribing Doctors and to CDF.
12          159. The Acthar Enterprise engaged in and affected interstate commerce
13   because, among other things, it marketed, sold, purchased, or provided Acthar to
14   thousands of individuals throughout the United States.
15          160. Mallinckrodt has asserted control over the Acthar Enterprise by issuing
16   payments to doctors who prescribed Acthar as treatment for conditions for which more
17   affordable alternative treatments were readily available. Mallinckrodt asserted control
18   over the enterprise by utilizing one exclusive distributor, CuraScript, and setting the
19   price of Acthar paid by Humana.
20          161. Mallinckrodt has asserted control over the Acthar Enterprise by designing,
21   organizing, and funding the phony charitable funds at CDF used for Acthar co-pays.
22          162. Mallinckrodt has conducted and participated in the affairs of the Acthar
23   Enterprise through a pattern of racketeering activity that includes acts indictable under
24   18 U.S.C. §§ 1341 (mail fraud), 1343 (wire fraud), 1952 (use of interstate facilities to
25   conduct unlawful activity), and state bribery statutes.
26          163. The effect of Mallinckrodt’s racketeering activity was to induce sales of
27   Acthar that otherwise would not have been made in the absence of the illegal conduct
28

                                                 44
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 48 of 59 Page ID #:1230



 1   and to maintain or raise the price of Acthar to a higher level than it would have
 2   commanded in the absence of the illegal conduct.
 3         164. Humana suffered injuries when it reimbursed those prescriptions for
 4   Acthar that otherwise would not have been made and/or paid the higher prices that
 5   resulted from the illegal conduct.
 6         165. Humana’s injuries were directly and proximately caused by Mallinckrodt’s
 7   racketeering activities as described above.
 8         166. By virtue of these violations of 18 U.S.C. § 1962(c), Mallinckrodt is
 9   jointly and severally liable to Humana for three times the damages Humana has
10   sustained, plus the cost of this suit, including reasonable attorneys’ fees.
11                                            Count V
12                Conspiracy to Violate the RICO Act, 18 U.S.C. § 1962(d)
13         167. Humana incorporates by reference each of the above paragraphs of this
14   Complaint as though fully stated herein.
15         168. Title 18 U.S.C. § 1962(d) provides that it “shall be unlawful for any person
16   to conspire to violate any of the provisions of subsection (a), (b) or (c) of this section.”
17         169. Mallinckrodt has violated 18 U.S.C. § 1962(d) by conspiring with the
18   Prescribing Doctors, CuraScript, and CDF to violate 18 U.S.C. §1962(c). The object of
19   this conspiracy has been and is to conduct or participate in, directly or indirectly, the
20   conduct of the affairs of the Acthar Enterprise described previously through a pattern of
21   racketeering activity.
22         170. Mallinckrodt and its co-conspirators have engaged in numerous overt and
23   predicate fraudulent racketeering acts in furtherance of the conspiracy, including
24   material misrepresentations and omissions designed to defraud Humana of money.
25         171. The nature of the above-described Mallinckrodt’s co-conspirators’ acts,
26   material misrepresentations, and omissions in furtherance of the conspiracy gives rise to
27   an inference that they not only agreed to the objective of an 18 U.S.C. § 1962(d)
28   violation of RICO by conspiring to violate 18 U.S.C. § 1962(c), but they were aware

                                                   45
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 49 of 59 Page ID #:1231



 1   that their ongoing fraudulent and extortionate acts have been and are part of an overall
 2   pattern of racketeering activity.
 3           172. As a direct and proximate result of Mallinckrodt’s overt acts and predicate
 4   acts in furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C.
 5   § 1962(c), Humana has been injured in its business and property as set forth more fully
 6   above.
 7           173. Mallinckrodt and its co-conspirators have sought to and have engaged in
 8   the commission of overt acts, including the following unlawful racketeering predicate
 9   acts:
10              a.   Multiple instances of mail and wire fraud in violation of 18 U.S.C. §§
11                   1341 and 1342;
12              b.   Multiple instances of mail fraud in violation of 18 U.S.C. §§ 1341 and
13                   1346;
14              c.   Multiple instances of wire fraud in violation of 18 U.S.C. §§ 1343 and
15                   1346;
16              d.   Multiple instances of unlawful activity in violation of 18 U.S.C. §1952;
17              e.   Multiple instances of bribery in violation of state statutes, including but
18                   not limited to Cal. Penal Code § 641.3, 720 Ill. Comp. Stat. 5/29A-1,
19                   Tex. Penal Code § 32.43, N.J. Stat. § 2C:21-10, and N.Y. Penal Law §
20                   180.00.
21           174. The purpose and effect of the conspiracy was to induce sales of Acthar that
22   otherwise would not have been made in the absence of the illegal conduct and to
23   maintain or raise the price of Acthar to a higher level than it would have commanded in
24   the absence of the illegal conduct.
25           175. Humana suffered injuries when it reimbursed those prescriptions for
26   Acthar that otherwise would not have been made and/or paid the higher prices that
27   resulted from the illegal, conspiratorial conduct.
28

                                                 46
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 50 of 59 Page ID #:1232



 1         176. Humana’s injuries were directly and proximately caused by Mallinckrodt’s
 2   racketeering activities as described above.
 3         177. By virtue of these violations of 18 U.S.C. § 1962(d), Mallinckrodt is
 4   jointly and severally liable to Humana for three times the damages Humana has
 5   sustained, plus the cost of this suit, including reasonable attorneys’ fees.
 6                                            Count VI
 7                           State Unfair Competition Law Claims
 8         178. Humana incorporates by reference each of the above paragraphs of this
 9   Complaint as though fully stated herein.
10         179. Mallinckrodt and its co-conspirators have engaged in fraudulent and
11   deceptive business practices that violate the state unfair competition laws of Alaska,
12   Arizona, Arkansas, California, Connecticut, Florida, Idaho, Illinois, Indiana, Louisiana,
13   Maryland, Massachusetts, Michigan, Nebraska, New Hampshire, New Jersey, New
14   Mexico, North Carolina, North Dakota, Oregon, South Carolina, Tennessee,
15   Washington, Wisconsin, and Wyoming.
16         180. Mallinckrodt and its co-conspirators have engaged in unfair competition
17   under the states’ laws by unlawfully making and accepting remuneration in exchange
18   for the sale of Acthar to Humana and its members in consumer transactions. This
19   conduct violated the federal AKS and equivalent state statutes and caused the
20   certifications of compliance with law provided by the Prescribing Doctors to Humana to
21   be fraudulent.
22         181. Plaintiff Humana was directly and proximately injured by Mallinckrodt
23   and its co-conspirators’ conduct and would not have paid what it did for Acthar had
24   Mallinckrodt fully disclosed its schemes.
25         182. Mallinckrodt engaged in wrongful conduct while at the same time
26   obtaining under false pretenses a significant sum of money from plaintiff Humana.
27   Humana suffered injury in fact and actual damages including lost money and property
28   as a result of Mallinckrodt’s violations of:

                                                    47
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 51 of 59 Page ID #:1233



 1            a.    A.S. § 45.50.471(a), et seq. (Alaska);
 2            b.    Ariz. Rev. Stat. Ann. § 44-1521, et seq. (Arizona);
 3            c.    Ark. Code Ann. § 4-88-101, et seq. (Arkansas);
 4            d.    Cal. Bus. & Prof. Code § 17200, et seq. (California);
 5            e.    Conn. Gen. Stat. § 42-110a, et seq. (Connecticut);
 6            f.    Fla. Stat. § 501.201, et seq. (Florida);
 7            g.    Idaho Code Ann. § 48-601, et seq. (Idaho);
 8            h.    815 Ill. Comp. Stat. 505/1, et seq. (Illinois);
 9            i.    Ind. Code § 24-5-0.5-1, et seq. (Indiana);
10            j.    La. Rev. Stat. Ann. § 51:1401, et seq. (Louisiana);
11            k.    Md. Code Ann., Com. Law § 13-101, et seq. (Maryland);
12            l.    Mass. Gen. Laws Ann. ch. 93A, § 1, et seq. (Massachusetts);
13            m.    Mich. Comp. Laws § 445.901, et seq. (Michigan);
14            n.    Neb. Rev. Stat. § 59-1601, et seq. (Nebraska);
15            o.    N.H. Rev. Stat. Ann. § 358-A:1, et seq. (New Hampshire);
16            p.    N.J. Stat. Ann. § 56:8-1, et seq. (New Jersey);
17            q.    N.M. Stat. § 57-12-1, et seq. (New Mexico);
18            r.    N.C. Gen. Stat. § 75-1.1, et seq. (North Carolina);
19            s.    N.D. Cent. Code § 51-15-01, et seq. (North Dakota);
20            t.    O.R.S. 646.607, et seq. (Oregon);
21            u.    S.C. Code Ann. § 39-5-10, et seq. (South Carolina);
22            v.    Tenn. Code Ann. § 47-18-101, et seq. (Tennessee);
23            w.    Wash. Rev. Code § 19.86.010, et seq. (Washington);
24            x.    Wis. Stat. § 100.18, et seq. (Wisconsin);
25            y.    Wyo. Stat. Ann. § 40-12-101, et seq. (Wyoming).
26         183. Pursuant to these states’ laws, Humana seeks judgment in its favor and
27   against Mallinckrodt requiring Mallinckrodt to pay restitution of wrongful profits,
28   revenues, and benefits received as a result of the Acthar schemes.

                                                 48
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 52 of 59 Page ID #:1234



 1                                          Count VII
 2           State Consumer Fraud and Deceptive Trade Practice Law Claims
 3         184. Humana incorporates by reference each of the above paragraphs of this
 4   Complaint as though fully stated herein.
 5         185. Mallinckrodt and its co-conspirators have engaged in fraudulent and
 6   deceptive business practices that violate the state consumer fraud, consumer protection,
 7   and/or deceptive trade practices laws of Arizona, Arkansas, California, Colorado,
 8   Connecticut, Florida, Georgia, Illinois, Indiana, Louisiana, Maryland, Massachusetts,
 9   Michigan, Minnesota, Nebraska, Nevada, New Hampshire, North Carolina, South
10   Carolina, Tennessee, and Wisconsin, and in particular the following laws:
11            a.    Ariz. Rev. Stat. Ann. § 44-1521, et seq. (Arizona);
12            b.    Ark. Code Ann. § 4-88-101, et seq. (Arkansas);
13            c.    Cal. Bus. & Prof. Code § 17200, et seq. (California);
14            d.    Colo. Rev. Stat. § 6-1-101, et seq. (Colorado);
15            e.    Conn. Gen. Stat. § 42-110a, et seq. (Connecticut);
16            f.    Fla. Stat. § 501.201, et seq. (Florida);
17            g.    Ga. Code Ann. § 10-1-390, et seq. (Georgia);
18            h.    815 Ill. Comp. Stat. 505/1, et seq. (Illinois);
19            i.    Ind. Code § 24-5-0.5-1, et seq. (Indiana);
20            j.    La. Rev. Stat. Ann. § 51:1401, et seq. (Louisiana);
21            k.    Md. Code Ann., Com. Law § 13-101, et seq. (Maryland);
22            l.    Mass. Gen. Laws Ann. ch. 93A, § 1, et seq. (Massachusetts);
23            m.    Mich. Comp. Laws § 445.901, et seq. (Michigan);
24            n.    Minn. Stat. § 325F.68, et seq. (Minnesota);
25            o.    Neb. Rev. Stat. § 59-1601, et seq. (Nebraska);
26            p.    Nev. Rev. Stat. § 41.600, et seq. (Nevada);
27            q.    N.H. Rev. Stat. Ann. § 358-A:1, et seq. (New Hampshire);
28            r.    N.C. Gen. Stat. § 75-1.1, et seq. (North Carolina);

                                                 49
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 53 of 59 Page ID #:1235



 1             s.   S.C. Code Ann. § 39-5-10, et seq. (South Carolina);
 2             t.   Tenn. Code Ann. § 47-18-101, et seq. (Tennessee);
 3             u.   Wis. Stat. § 100.18, et seq. (Wisconsin).
 4         186. Humana is a person or consumer entitled to protection under the foregoing
 5   state laws.
 6         187. Mallinckrodt directly misrepresented to Humana that it was complying
 7   with federal and state laws, including laws against bribery, kickbacks, and false claims
 8   to the government. In addition, through its payments to doctors, Mallinckrodt induced
 9   the Prescribing Doctors to falsely certify to Humana through the prior authorization
10   process that they had not received any illegal kickbacks from manufacturers.
11         188. Mallinckrodt intended payors such as Humana to rely on these
12   certifications. The intention may be inferred by the very nature of the representation,
13   whose sole purpose is to procure payment for Acthar.
14         189. These representations and certifications were made in an effort by
15   Mallinckrodt to sell Acthar to the consuming public, and were addressed to the market
16   generally by having Acthar paid for at inflated prices by Medicare, Medicaid, and third-
17   party payors such as Humana. The ultimate consequence of this conduct is a significant
18   injury to the consuming public by, among other things, imposing additional costs on the
19   taxpaying public for Medicare, raising the cost of insurance, and obstructing the
20   availability of Acthar and its synthetic substitute to consumers.
21         190. Humana relied on these misrepresentations to its detriment, which were
22   material to its decision to pay for Acthar treatments.
23         191. Humana was directly and proximately injured by Mallinckrodt and its co-
24   conspirators’ conduct, suffered an injury in fact, and suffered actual, ascertainable
25   damages. Humana would not have paid for Acthar, or would have paid only a small
26   fraction of the amount it actually did pay, had Mallinckrodt refrained from engineering
27   the false representations or otherwise disclosed its schemes.
28

                                                 50
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 54 of 59 Page ID #:1236



 1         192. Mallinckrodt’s conduct offends established public policy and the public
 2   interest, and is immoral, unethical, oppressive, unscrupulous, and substantially injurious
 3   to consumers.
 4                                           Count VIII
 5                               State Insurance Fraud Claims
 6         193. Humana incorporates by reference each of the above paragraphs of this
 7   Complaint as though fully stated herein.
 8         194. Mallinckrodt and its co-conspirators have committed insurance fraud in
 9   violation of the laws of Illinois, Kentucky, Pennsylvania, New Jersey, and Tennessee,
10   and in particular the following laws:
11            a.     720 ILCS 5/17-10.5(Illinois);
12            b.     Ky. Rev. Stat. § 304.47-010, et seq. (Kentucky);
13            c.     18 Pa. Cons. Stat. Ann. § 4117 (Pennsylvania);
14            d.     N.J. Stat. § 17:33A, et seq. (New Jersey);
15            e.     Tenn. Code Ann. §§ 56-53-101 (Tennessee).
16         195. Mallinckrodt knowingly presented or caused to be presented to Humana
17   statements in support of claims for insurance benefits for Acthar that it knew contained
18   false and/or misleading information. Mallinckrodt knew and intended that by engaging
19   in its schemes to pay kickbacks to doctors and illegally subsidize co-payments through
20   phony charitable funds that misleading and/or false information would be submitted to
21   Humana and other Medicare payors in connection with insurance claims.
22         196. The statements of the co-conspirator doctors who prescribed Acthar and
23   the pharmacies who filled Acthar prescriptions to Humana were false because they
24   certified compliance with federal and state laws and regulations that were not, in fact,
25   complied with. Among the laws which the doctors and pharmacies were not in
26   compliance with were the anti-kickback statutes.
27         197. The compliance certifications were material to Humana’s decision to
28   reimburse claims for Acthar that Mallinckrodt caused to be submitted. Had the

                                                 51
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 55 of 59 Page ID #:1237



 1   certification of compliance with federal and state laws and regulations been withheld or
 2   corrected by the doctors or pharmacies, Humana would not to have paid these claims.
 3         198. Humana’s injuries were directly and proximately caused by the false or
 4   misleading statements that Mallinckrodt made to it, or caused to be submitted to it, as
 5   described above.
 6                                           Count IX
 7                      Tortious Interference with Contractual Relations
 8         199. Humana incorporates by reference each of the above paragraphs of this
 9   Complaint as though fully stated herein.
10         200. Humana had valid and enforceable written contracts with each of its
11   members who were prescribed Acthar during the relevant period. These agreements
12   specify that members will pay their share of the costs for prescription drugs. The
13   purpose of this co-payment obligation is to provide an incentive to members to exercise
14   patient responsibility for health care costs, and so to help control health care and health
15   insurance costs on a larger scale.
16         201. This co-payment obligation was known to Mallinckrodt, not only because
17   this is how most medical insurance generally works but also because Medicare policy
18   documents are largely prescribed by federal law. CMS mandates that insurers use
19   approved language in their Medicare policy documents, including the pertinent
20   Evidence of Coverage (“EOC”) document. Those materials are publicly available and
21   well known in the pharmaceutical industry. 9 Humana adopts these materials as issued
22   by CMS for its own EOC documents.
23

24
     9
25    See, e.g., https://www.cms.gov/Medicare/Health-Plans/ManagedCareMarketing/Mark
     etngModelsStandardDocumentsandEducationalMaterial (CMS website collecting
26
     model EOC documents) and https://www.cms.gov/Medicare/Prescription-Drug-
27   Coverage/PrescriptionDrugCovContra/Part-D-Model-Materials (model Part D
28
     materials).

                                                 52
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 56 of 59 Page ID #:1238



 1         202. For example, attached as Exhibit A is an Evidence of Coverage from
 2   Humana written for a 2014 California plan incorporating Medicare’s model language.
 3   That document provides that an insured is “responsible for” copayments and “must pay
 4   [their] share of the cost when [they] get [a] service or drug.” Id. at 153. With respect to
 5   PAPs in particular, the coverage document states:
 6

 7
               2. When you get a drug through a patient assistance program offered
 8             by a drug manufacturer

 9             Some members are enrolled in a patient assistance program offered by
10             a drug manufacturer that is outside the plan benefits. If you get any
               drugs through a program offered by a drug manufacturer, you may pay
11             a copayment to the patient assistance program.
12
               •   Save your receipt and send a copy to us so that we can have your
13                 out-of-pocket expenses count toward qualifying you for the
                   Catastrophic Coverage Stage.
14             •   Please note: Because you are getting your drug through the patient
15                 assistance program and not through the plan's benefits, we will not
                   pay for any share of these drug costs. But sending a copy of the
16                 receipt allows us to calculate your out-of-pocket costs correctly and
                   may help you qualify for the Catastrophic Coverage Stage more
17
                   quickly.
18

19   Id. at 141 (highlighting added); see also id. at 122 (advising members to provide

20   receipts for their co-pays to PAPs to “[m]ake sure that we have that information we

21   need” when the member “made a copayment for drugs that are provided under a drug

22   manufacturer patient assistance program”).

23         203. As the highlighted language makes plain to members, Humana does not

24   pay for drugs provided through a PAP, but the member’s expenses may affect the

25   computation of that member’s out-of-pocket costs. If the PAP uses its funds to pay the

26   member’s co-pay, however, then both the letter and the purpose of the EOC provision

27   are subverted. Mallinckrodt’s scheme to pay those patient co-pays through the sham

28   charitable funds at CDF did precisely that, causing members to unintentionally

                                                     53
                                      SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 57 of 59 Page ID #:1239



 1   represent that were paying their share of a covered drug when in fact they were not
 2   paying and the drug was not covered.
 3            204. Mallinckrodt intended to and did induce Humana members to breach their
 4   obligations by subsidizing their co-pays.
 5            205. Humana was harmed by these breaches because it reimbursed claims for
 6   Acthar that otherwise would not have been made.
 7            206. Mallinckrodt has intentionally interfered with the contracts between
 8   Humana and its members.
 9            207. Humana seeks judgment in its favor and against Mallinckrodt, requiring
10   Mallinckrodt to pay monetary and punitive damages for the conduct described herein.
11                                            Count X
12                                      Unjust Enrichment
13            208. Humana incorporates by reference each of the above paragraphs of this
14   Complaint as though fully stated herein.
15            209. As the intended and expected result of their conscious wrongdoing as set
16   forth in this Complaint, Mallinckrodt has profited and benefited from payments
17   Humana made for Acthar as a result of its schemes.
18            210. The circumstances of Mallinckrodt’s receipt of monies based on the
19   conduct set forth in this Complaint are such that, in equity and good conscience,
20   Mallinckrodt should not retain such monies, the amount of which is to be determined at
21   trial.
22            211. Humana is entitled in equity to seek restitution of Mallinckrodt’s wrongful
23   profits, revenues, and benefits received as a result of its schemes.
24            212. Humana states this claim to the extent that it is deemed not to have an
25   adequate legal remedy.
26                                 V.    PRAYER FOR RELIEF
27            213. Based on the foregoing, Humana requests that the Court enter an order
28   that:

                                                  54
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 58 of 59 Page ID #:1240



 1                a.     Enters judgment in favor of Humana and against the Defendant;
 2                b.     Awards Humana its actual damages in an amount to be determined
 3                       at trial;
 4                c.     Awards Humana punitive damages;
 5                d.     Awards Humana treble damages under 15 U.S.C. § 15(a), 18 U.S.C.
 6                       § 1964(c), or any other provision of law, including state law, that
 7                       permits doubling or trebling of damages;
 8                e.     Awards Humana its attorneys’ fees and litigation costs under 15
 9                       U.S.C. § 15(a), 18 U.S.C. § 1964(c), or any other provision of law,
10                       including state law, that permits recovery of such costs and fees;
11                f.     Awards Humana pre-and post-judgment interest; and
12                g.     Provides any other relief that the Court deems proper.
13                                       VI.   JURY DEMAND
14         214. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial
15   by jury on all issues so triable.
16

17    Dated:       April 24, 2020                By:   /s/ Scott C. Solberg
18                                               Gary S. Lincenberg
                                                 Jeremy D. Matz
19                                               BIRD, MARELLA, BOXER,
                                                 WOLPERT, NESSIM, DROOKS,
20                                               LINCENBERG & RHOW P.C.
                                                 1875 Century Park East, 23rd Floor
21                                               Los Angeles, CA 90067
                                                 Telephone: 310−201−2100
22                                               Fax: 310−201−2110
                                                 Email: glincenberg@birdmarella.com
23                                                      jmatz@birdmarella.com
24
                                                 Scott C. Solberg
25                                               (admitted pro hac vice)
                                                 James W Joseph
26                                               (admitted pro hac vice)
                                                 Benjamin E. Waldin
27                                               (admitted pro hac vice)
                                                 EIMER STAHL LLP
28                                               224 South Michigan Ave., Suite 1100

                                                 55
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06926-DSF-MRW Document 60 Filed 04/24/20 Page 59 of 59 Page ID #:1241


                                         Chicago, IL 60604
 1                                       Telephone: (312) 660-7600
                                         Fax: (312) 692-1718
 2                                       Email: ssolberg@eimerstahl.com
                                                jjoseph@eimerstahl.com
 3                                              bwaldin@eimerstahl.com
 4                                       Attorneys for Plaintiff Humana Inc.
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         56
                              SECOND AMENDED COMPLAINT
